            Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 1 of 83




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    FLEETWOOD SERVICES, LLC, ROBERT L.              Civil Action No. 18-cv-00268 (JS)
    FLEETWOOD and PAMELA A.
    FLEETWOOD,                                      JURY TRIAL DEMANDED

          Plaintiffs,

    v.                                              DEFENDANT COMPLETE BUSINESS
                                                    SOLUTIONS GROUP, INC.’S ANSWER
    COMPLETE BUSINESS SOLUTIONS                     AND AFFIRMATIVE DEFENSES TO
    GROUP, INC. d/b/a PAR FUNDING, et al.,          PLAINTIFFS’ SECOND AMENDED
                                                    COMPLAINT
          Defendants.




         Defendant Complete Business Solutions Group, Inc. d/b/a Par Funding (“Defendant” or

“CBSG”), by and through its undersigned counsel, files this Answer and Affirmative Defenses to

the Second Amended Complaint filed by Plaintiffs Fleetwood Services, LLC, Robert L.

Fleetwood, and Pamela A. Fleetwood (collectively, “Plaintiffs”) Second Amended Complaint as

follows*:




*
        Defendant does not concede here the validity of the headings, sub-headings, and footnotes
utilized by Plaintiffs in their Second Amended Complaint; rather, they are repeated herein for the
sake of organization and consistency in response to Plaintiffs’ Second Amended Complaint. To
the extent those headings and footnotes make factual or legal assertions, they are specifically and
expressly denied.
            Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 2 of 83




                                 NATURE OF THE ACTION

       1.      This is a RICO action to save a small Texas business, and other similarly situated

small businesses, from financial ruin at the hands of a scheme (the “Lending Enterprise”) by the

Defendants to originate, fund and collect on usurious and illegal loans.

       ANSWER: The averments of this paragraph are argumentative and constitute

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.              Defendant

specifically denies Plaintiffs’ mischaracterization of the account purchase transaction as a

loan. Plaintiffs knowingly and willingly entered into the account purchase transaction and

expressly agreed to its terms and conditions. Defendant also specifically denies Plaintiffs’

erroneous definition and improper characterization of a “Lending Enterprise.” Defendant

further denies any alleged “financial ruin” as Plaintiffs’ account purchase transaction with

Defendant in January 2017 reduced the amount of money that Plaintiffs were paying each

day and therefore saved Plaintiffs money. By way of further response, the agreement

between the Parties is a writing that speaks for itself, and specifically states that the Parties

agreed the transaction was “not intended to be, nor shall it be construed as a loan . . .” See

a true and correct copy of the Plaintiffs’ Factoring Agreement with CBSG dated January 4,

2017 at Exhibit A at ¶ 1.10. Defendant further denies that this action is appropriate for class

treatment.

       2.      Defendants’ scheme preys upon small, financially distressed businesses in Texas

and throughout the United States, and fraudulently induces them into advances pursuant to so-

called future account receivable purchase agreements or merchant case advance agreements.

(collectively, the “CBSG Agreements”).
            Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 3 of 83




       ANSWER:           The averments of this paragraph are argumentative, self-serving

allegations to which no response is required. To the extent the averments of the paragraph

are construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ claims of fraudulent inducement. By way of further response, Plaintiffs knowingly

and willingly entered into the account purchase transaction with Defendant and expressly

agreed to its terms and conditions.

       3.         The terms and conditions of these agreements are wholly inaccurate, and knowingly

designed and/or used by the Defendants to deceive the small businesses and others into believing

the agreements do not contemplate a loan transaction so that they do not trigger the usury laws of

various states.

       ANSWER: The averments of this paragraph are argumentative and constitute

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.                 Defendant

specifically denies Plaintiffs’ mischaracterization of its account purchase transaction as a

loan, or that the terms and conditions are inaccurate or designed to deceive. By way of

further response, Plaintiffs knowingly and willingly entered into the account purchase

transaction with Defendant and expressly agreed to its terms and conditions. The agreement

between the Parties is a writing that speaks for itself, and specifically states that the Parties

agreed the transaction was “not intended to be, nor shall it be construed as a loan . . .” See

Ex. A at ¶ 1.10.

       4.         When Plaintiffs and other similarly situated businesses cannot meet their

obligations under these agreements, Defendants offer new advances under even more

unconscionable terms.




                                                  3
            Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 4 of 83




       ANSWER: The averments of this paragraph are argumentative and constitute

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.                  Defendant

specifically denies Plaintiffs’ mischaracterization of its account history and the terms of the

account purchase transactions at issue. Those terms are not unconscionable. By way of

further response, Plaintiffs knowingly and willingly entered into the account purchase

transaction with Defendant and expressly agreed to its terms and conditions. Defendant

further denies that this action is appropriate for class treatment.

       5.      Eventually, the terms become too oppressive, small businesses default, and the

Defendants aggressively pursue small businesses and their owners for repayment of the amounts

due under the agreements, often employing threatening, deceptive, and illegal collection tactics.

       ANSWER: The averments of this paragraph are argumentative and constitute

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.                  Defendant

specifically denies employing threatening, deceptive or illegal collection tactics. By way of

further response, the account purchase transaction between the Parties is a writing that

speaks for itself. See Ex. A.

       6.      In the end, Plaintiffs and other similarly situated businesses face certain financial

ruin while Defendants recover not only the principal advanced, but also interest at rates that exceed

300%, which rate is far greater than any interest permitted by applicable law.

       ANSWER: The averments of this paragraph are argumentative and constitute

conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent the averments of the paragraph are construed as factual in nature,




                                                 4
            Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 5 of 83




the averments are denied. Defendant specifically denies Plaintiffs’ mischaracterization of its

account purchase transaction as a loan or that the transaction accrues interest. Defendant

further denies any alleged “financial ruin” as Plaintiffs’ account purchase transaction with

Defendant in January 2017 reduced the amount of money that Plaintiffs were paying each

day and therefore saved Plaintiffs money. Defendant further denies that this action is

appropriate for class treatment. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions. The agreement between the Parties is a writing that speaks for

itself, and specifically states that the Parties agreed “IN NO EVENT SHALL THE

AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS INTEREST . . . .” See

Ex. A at ¶ 1.10.

                                      INTRODUCTION

       7.      Plaintiffs Fleetwood Services, Mr. Fleetwood and Mrs. Fleetwood were victimized

by a predatory merchant cash advance lender and its respective broker, who intentionally and

systematically took advantage of Plaintiff Fleetwood Services at a time when it was experiencing

cash-flow issues.

       ANSWER: The averments of this paragraph are argumentative to which no response

is required. To the extent the averments of the paragraph are construed as factual in nature,

the averments are denied. Defendant specifically denies Plaintiffs’ mischaracterization of

Defendant’s business and its account purchase transaction with Plaintiffs. By way of further

response, Plaintiffs knowingly and willingly entered into the account purchase transaction.

       8.      Plaintiffs are not alone. Numerous other small businesses and citizens in Texas and

across the nation have similarly been victimized by the same predatory lending scheme, as




                                                5
            Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 6 of 83




evidenced by the number of lawsuits filed by victims in California, Massachusetts, Michigan,

Mississippi, New York, and Pennsylvania, all claiming similar cash advance transactions were

based upon false and misleading representations.

       ANSWER: Denied. The averments set forth in this paragraph do not allege facts

about or relating to the specific transactions that are the subject of Plaintiffs’ claims. To the

extent this paragraph is construed as describing Defendant’s business or its transactions with

Plaintiffs, the averments are denied. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions. Defendant further denies that this action is appropriate for class

treatment.

       9.      Defendants’ financing activities are not regulated by the government and the fees,

penalties and rates are not subject to any regulatory oversight.

       ANSWER: Admitted.

       10.     Defendants use this lack of regulatory oversight to evade state usury laws by

creating agreements that are wholly misleading, and intended to deceive courts around the country

into believing the agreements do not constitute a loan transaction but, rather, the purchase of future

receivables to which usury laws do not apply. In reality, no receivables are assigned or transferred,

the small businesses continue to collect the proceeds thereof and the amounts advanced are repaid

through daily payments by the small businesses at annualize that in this case exceed 114% and, in

other cases, may exceed 300%.

       ANSWER: The averments of this paragraph are argumentative and constitute

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.                   Defendant




                                                  6
          Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 7 of 83




specifically denies Plaintiffs’ mischaracterization of Defendant’s business and its account

purchase transaction with Plaintiffs. The agreement is memorialized in writing that speaks

for itself, and specifically states that the Parties agreed the transaction was not a loan and

did not involve interest. See Ex. A at ¶ 1.10. By way of further responses, Defendants’

account purchase transaction with Plaintiffs is lawful and governed by, inter alia, Section

306.103 of the Texas Finance Code and Section 9.109(e) of the Texas Business and Commerce

Code to the extent Texas law applies to this matter.

       11.     As Bloomberg News has reported, the merchant cash advance industry in which the

Defendants operate is “essentially payday lending for businesses.1 It’s a high-risk market, and

interest rates can exceed 500 percent a year, or 50 to 100 times higher than a bank’s.” Id.

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

this paragraph is construed as describing Defendant’s business or its transactions with

Plaintiffs, the averments are denied. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions.

       12.     The industry has increasingly come under national scrutiny for its devastating

impact upon small businesses. In June of 2017, Congressman Emanuel Cleaver, II launched an

investigation of small business financial technology (“FinTech”).




1
  Zeke Faux and Dune Lawrence, Is OnDeck Capital the Next Generation of Lender or Boiler
Room?,           BLOOMBERG          (Nov.        13,        2014,       6:07          AM),
https://www.bloomberg.cominews/articles/2014-11-13/ondeck-ipo-shady-brokers-add-risk-in-
high-interest-loans.


                                                7
          Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 8 of 83




       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

this paragraph is construed as describing Defendant’s business or its transactions with

Plaintiffs, the averments are denied.

       13.     Congressman Clever was “particularly interested in payday loans for small

businesses, also known as ‘merchant cash advance”2 such as the one at issue in this litigation.

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

this paragraph is construed as describing Defendant’s business or its transactions with

Plaintiffs, the averments are denied.

       14.     He expressed concern that “some FinTech lenders may be trapping small business

owners in cycles of debt...”

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

this paragraph is construed as describing Defendant’s business or its transactions with

Plaintiffs, the averments are denied.

       15.     The National Consumer Law Center came to the same conclusion:

       Merchant cash advances operate very similarly to payday loans and have similar
       problems. A lump sum of cash is taken out as an advance on a borrower’s future
       sales. The merchant then pays back this balance in addition to an expensive




2
  Scott M. Pearson, House Member Launches FinTech Lending Investigation, CONSUMER
FINANCE                MONITOR                 (June             26,              2017),
https://www.consumerfinancemonitor.com/2017/06/26/house-member-launches-fintech-lending-
investigation/.


                                                8
          Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 9 of 83




       premium through automatic deductions from the merchant’s daily credit card or
       debit card sales or from its bank account.3

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

this paragraph is construed as describing Defendant’s business or its transactions with

Plaintiffs, the averments are denied.

       16.     As reported by CNN, “[m]any business owners take out new advances in order to

pay off outstanding balances on previous advances, plunging them into a cycle of debt.”4

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

this paragraph is construed as describing Defendant’s business or its transactions with

Plaintiffs, the averments are denied.

       17.     According to the Consumer Financial Protection Bureau, over 19 million U.S.

households resort to payday loans. Of that number, almost 70% of borrowers have to take out a

second loan to cover the first, and 20% end up saddled with 10 or more loans, one after the other.

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

this paragraph is construed as describing Defendant’s business or its transactions with

Plaintiffs, the averments are denied.


3
  National Consumer Law Center, Comments to the Comptroller of the Currency Office of the
Comptroller of the Currency on Exploring Special Purpose National Bank Charters for Fintech
Companies,       National      Consumer      Law       Center      (Jan.     17,     2017)
http://www.ncic.org/images/pdf/banking_and_payment_systems/       fintech/comments-fintech-
jan2017.pdf.
4
  Octavio Blanco, Controversial Cash Advances Come At A High Cost To Small Businesses,
CNNMoNEY        (Dec.    1,   2016,   2:28    PM),  http://money.cnn.coin/2016/12/0  I
/news/economv/merchant-cash-advance/index.


                                                9
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 10 of 83




       18.     The New York State Department of Financial Services has recognized “the harmful

impact of high-interest payday loans that trap consumers in a cycle of increasing debt and

predatory collection practices,” and has vowed “to protect New Yorkers from unscrupulous

practices and [] oppose any attempt to evade New York’s laws.”5

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

this paragraph is construed as describing Defendant’s business or its transactions with

Plaintiffs, the averments are denied.

       19.     The New York Attorney General’s Office has also acknowledged the damage these

loans do, stating: “[a]lthough many of these companies profess to offer cash-strapped consumers

much needed access to loans, they typically charge exorbitant interest rates that essentially force

struggling consumers to roll over one payday loan into another and that trap consumers in a

vicious, never ending cycle of high-cost borrowing that they can never repay.”6

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

this paragraph is construed as describing Defendant’s business or its transactions with

Plaintiffs, the averments are denied.

       20.     Defendants are the commercial equivalent of payday lenders.


5
  Letters from Maria T. Vullo, Superintendent, New York State Department of Financial Services,
to the Honorable Thomas J. Curry, Comptroller, OFFICE OF THE COMPTROLLER OF THE
CURRENCY            (January        17,       2017       and      April       14,       2017),
https://www.occ.treas.gov/topics/responsible-innovation/cornments/comment-nys-dept-financial-
services.pdf.
6
  Letter from Jane M. Azia, Bureau Chief, Consumer Frauds and Protection, to the Honorable
Thomas J. Curry, Comptroller, OFFICE OF THE COMPTROLLER OF THE CURRENCY
(January           17,          2017),         https://www.occ.treas.eov/topics/responsible-
innovationicomments/comment-ny-attv-general.pdf.


                                                10
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 11 of 83




       ANSWER: The averments of this paragraph are argumentative and constitute

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further

response, Plaintiffs knowingly and willingly entered into the account purchase transaction

with Defendant and expressly agreed to its terms and conditions.

       21.    Defendants’ scheme is designed to trap the small business in a cycle of never ending

debt so that Defendants can reap as much profit as quickly as possible. When small businesses

cannot make the daily payments required by their agreements, they offer small businesses new

advances under more onerous terms. Ultimately, small businesses cannot keep up with the daily

payments required under these agreements, and upon default, Defendants aggressively pursue their

full recourse rights against the small businesses and their owners who frequently personally

guarantee repayment of the advances.

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

the averments of the paragraph require a response, they are denied. Plaintiffs knowingly

and willingly entered into the account purchase transaction with Defendant and expressly

agreed to its terms and conditions. By way of further response, the account purchase

transaction between the Parties is a writing that speaks for itself. See Ex. A.

       22.    As one small business protection advocate has put it, Defendants are “in the

business of helping [small] businesses fail.” Bloomberg, supra.

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. To the extent

this paragraph is construed as describing Defendant’s business or its transactions with




                                               11
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 12 of 83




Plaintiffs, the averments are denied.         Defendant specifically denies Plaintiffs and

Bloomberg’s misrepresentation of its business.

                                        THE PARTIES

       23.    Plaintiff Fleetwood Services, LLC (“Fleetwood”) is a Texas limited liability

company with its principal office in Dallas, Dallas County, Texas.

       ANSWER: Admitted.

       24.    Plaintiff Robert L. Fleetwood (“Mr. Fleetwood”) is a natural person residing in

Dallas, Dallas County, Texas.

       ANSWER: Admitted.

       25.    Plaintiff Pamela A. Fleetwood (“Mrs. Fleetwood”) is a natural person residing in

Dallas, Dallas County, Texas.

       ANSWER: Admitted.

       26.    Upon information and belief, Defendant Complete Business Solutions Group, Inc.

d/b/a Par Funding (“CBSG”) is a corporation organized and existing under the laws of

Pennsylvania, with a principal place of business located at 141 N. 2nd St., Philadelphia,

Pennsylvania, 19106.

       ANSWER: Denied.

       27.    On information and belief, each of the John and Jane Doe Defendants (the

“Investors Defendants”) are investors in CBSG and each are citizens of New York, New Jersey,

and Pennsylvania.

       ANSWER: Defendant is without sufficient information so as to identify the Doe

Defendants targeted by Plaintiffs and on that basis deny the averments in this paragraph.

By way of further response, Defendant denies there is a legal basis for the inclusion of the




                                               12
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 13 of 83




Doe Defendants in this litigation. Plaintiffs’ purported inclusion of the Doe Defendants in

this litigation is meant to harass.

                                 JURISDICTION AND VENUE

       28.     This Court has subject-matter jurisdiction over this dispute pursuant to 28 U.S.C. §

1331 based on Plaintiffs’ claims, individually, and on behalf of similarly situated persons, for

violations of the Racketeer Influenced and Corruption Organizations Act, 18 U.S. C. §§ 1961—

,68. The Court has subject-matter jurisdiction over the state-law claims of the Plaintiffs’ and

putative Class Members because they are so related to the federal claims asserted herein that they

form part of the same case or controversy under Article III of the United States Constitution.

       ANSWER: The averments of this paragraph constitute conclusions of law to which

no response is required. To the extent the averments of the paragraph are construed as

factual in nature, the averments are denied. Defendant further denies that this action is

appropriate for class treatment.

       29.     Additionally, this Court has subject-matter jurisdiction pursuant to 28 U.S.C. §

1332(a)(1) because there is diversity of citizenship and the amount in controversy exceeds

$75,000, exclusive of interest, costs, and attorney’s fees.

       ANSWER: Admitted.

       30.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this action occurred here.

       ANSWER: Admitted in part; denied in part. The averments of this paragraph

constitute conclusions of law to which no response is required. Defendant admits, however,

that venue is proper in this Court.

       31.     Each Defendant is subject to the personal jurisdiction of this Court because each

Defendant has voluntarily subjected itself/himself/herself to the jurisdiction of this Court; regularly


                                                  13
          Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 14 of 83




transacts business within the State of Pennsylvania, and/or has purposefully availed himself of the

jurisdiction of this Court for the specific transactions at issue.

        ANSWER: Admitted in part; denied in part. The averments of this paragraph

constitute conclusions of law to which no response is required. Defendant admits only that

this Court has personal jurisdiction over CBSG.

                                   FACTUAL BACKGROUND

        32.     Plaintiff Fleetwood is a small business, providing golf course construction,

development, renovation and remodeling. It is owned and operated by Plaintiffs Robert Fleetwood

and Pamela Fleetwood.

        ANSWER: Admitted in part, denied in part. Defendant admits upon information

and belief that Plaintiff Fleetwood Services, LLC is a business providing golf course

construction, development, renovation, and remodeling, and that Plaintiff Fleetwood

Services, LLC is owned and operated by Plaintiffs Robert Fleetwood and Pamela Fleetwood.

The remaining allegations are denied as conclusions of law.

        33.     Pamela Fleetwood has no financial experience and her highest level of education is

a high school diploma.

        ANSWER: Denied that Plaintiff Pamela Fleetwood has no financial experience.

Otherwise, after reasonable investigation, Defendant is without sufficient knowledge or

information to form a belief as to the truth or falsity of the factual allegations in this

paragraph concerning Plaintiff Pamela Fleetwood’s education and on that basis deny the

allegations.

        34.     Robert Fleetwood has an associate’s degree in general studies, and is by trade a

construction worker.




                                                  14
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 15 of 83




       ANSWER: After reasonable investigation, Defendant is without sufficient knowledge

or information to form a belief as to the truth or falsity of the factual allegations in this

paragraph concerning Plaintiff Robert Fleetwood’s education and employment experience

and on that basis deny the allegations.

       35.    Defendant CBSG is a lender in the merchant cash advance industry, tempting its

customers with promises of immediate working cash.

       ANSWER: Admitted in part; denied in part. It is admitted only that Defendant

operates in the merchant cash advance industry, among other things. The remaining

averments in this paragraph are denied. Defendant expressly denies that it is “a lender” and

it further expressly denies that it “tempt[s] its customers with promises of immediate

working cash.”

       36.    Like many small construction businesses, Fleetwood does not immediately get paid

for its services. Generally speaking, it provides the service to its customers and invoices the

customers on 30-60 date terms. Thus, there is a delay between the time Fleetwood generates a

receivable and gets paid which, at times, can cause cash flow issues for the company.

       ANSWER: After reasonable investigation, Defendant is without sufficient knowledge

or information to form a belief as to the truth or falsity of the factual allegations in this

paragraph and on that basis deny the allegations.

       37.    As a result, like many thousands of other small business victims, Fleetwood was

induced into a never-ending series of merchant cash advance agreements, whereby Fleetwood was

forced to take out new MCA agreements just to pay off the prior MCA agreements in what would

eventually become a never-ending cycle of debt.




                                               15
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 16 of 83




       ANSWER: After reasonable investigation, Defendant is without sufficient knowledge

or information to form a belief as to the truth or falsity of the factual allegations in this

paragraph and on that basis deny the allegations.

       38.     Defendants’ entire scheme preys upon and targets unsophisticated small businesses,

like Fleetwood, that are caught in an unsustainable cycle of debt.

       ANSWER: The averments of this paragraph are argumentative to which no response

is required under the Federal Rules of Civil Procedure. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.                Defendant

specifically denies Plaintiffs’ mischaracterization of its business and its transactions with

Plaintiffs.

       39.     In preying upon these small business victims, Defendants fraudulently induce their

victims into entering into a new MCA loan with Defendants at even more onerous interest rates by

falsely promising that their loan product will consolidate all of their existing MCA debt and lower

the interest and payments that they were previously paying.

       ANSWER: The averments set forth in this paragraph do not allege facts about or

relating to the specific transactions that are the subject of Plaintiffs’ claims. The averments

of this paragraph are also argumentative and do not require a response. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies Plaintiffs’ mischaracterization of its business and its

transactions with Plaintiffs. By way of further response, Plaintiffs knowingly and willingly

entered into the account purchase transaction with Defendant and expressly agreed to its

terms and conditions.

       40.     Plaintiffs are one of these victims.




                                                 16
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 17 of 83




       ANSWER: Denied. Plaintiffs are not victims. Plaintiffs knowingly and willingly

entered into an account purchase transaction with Defendant and expressly agreed to its

terms and conditions.

       41.     By January 2017, Plaintiffs were drowning in MCA debt, and Defendants knew it.

       ANSWER: Admitted in part; denied in part. It is admitted only that Plaintiffs

executed an account purchase transaction with Defendant in January 2017, which reduced

the amount of money that Plaintiffs were paying each day and therefore saved Plaintiffs

money. All remaining averments are denied.

       42.     In total, Plaintiffs had at least six other MCA agreements that required onerous

daily payments that Plaintiffs could not afford to pay.

       ANSWER: Denied. After reasonable investigation, Defendant is without sufficient

knowledge or information to form a belief as to the truth or falsity of the factual allegations

in this paragraph, including Plaintiffs daily payments or overall ability to pay under

financial agreements entered prior to Plaintiffs’ account purchase transaction with

Defendant.

       43.     Enter Defendants.

       ANSWER: Denied. By way of further response, the averments included in this

paragraph are specifically denied to the extent Plaintiffs suggest Defendant initiated contact

concerning the account purchase transaction.

       44.     Preying upon Plaintiffs’ desperate financial condition, Defendants approached

Plaintiffs through a broker, Prime Time Funding, in or around January 2017.

       ANSWER: Denied. Defendant specifically denies Plaintiffs’ mischaracterization of

its business and its contact with Plaintiffs. By way of further response, Plaintiffs knowingly




                                                17
          Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 18 of 83




and willingly entered into the account purchase transaction with Defendant in January 2017

and expressly agreed to its terms and conditions.

        45.     Defendants promised to consolidate and lower Plaintiffs’ existing payments and

lower the interest that Plaintiffs were previously paying under their existing MCA agreements.

        ANSWER:         Denied.   The account purchase transaction between Plaintiff            and

Defendant is memorialized in writing and speaks for itself. See Ex. A. Defendant denies any

characterization contrary to the terms and conditions set forth in the agreement.

        46.     As part of these promises, Defendants presented Plaintiffs with a take-it-or leave-it

contract of adhesion, which falsely represented that Defendants were purchasing Fleetwood’s

future receivables.

        ANSWER: The averments of this paragraph are argumentative and constitute

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.                  Defendant

specifically denies Plaintiffs’ mischaracterization of its communications and agreement with

Plaintiffs or that Defendant made false representations to Plaintiffs. The account purchase

transaction between Defendant and Plaintiff is memorialized in writing and speaks for itself.

See Ex. A. Defendant denies any characterization contrary to the terms and conditions set

forth in the agreement.

        47.     The contract presented to Plaintiffs was a complete and utter sham designed to

evade the criminal usury laws of Texas, and to fraudulently conceal the illegal nature of the

transaction at issue.

        ANSWER:         Denied.   The averments of this paragraph are argumentative and

constitute conclusions of law to which no response is required under the Federal Rules of




                                                 18
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 19 of 83




Civil Procedure. To the extent the averments of the paragraph are construed as factual in

nature, the averments are denied. By way of further response, the account purchase

transaction between Plaintiffs and Defendant was lawful and not subject to usury law.

Plaintiffs knowingly and willingly entered into the account purchase transaction with

Defendant and expressly agreed to its terms and conditions.

       48.      The unlawful contract of adhesion was also riddled with unfair and oppressive

provisions designed to shield Defendants from its criminal conduct.

       ANSWER: The averments of this paragraph are argumentative and constitute

conclusions of law to which no response is required under the Federal Rules of Civil

Procedure. To the extent the averments of the paragraph are construed as factual in nature,

the averments are denied. Defendant specifically denies that the terms of its agreement with

Plaintiffs with unfair or oppressive provisions. By way of further response, Plaintiffs

knowingly and willingly entered into the account purchase transaction with Defendant and

expressly agreed to its terms and conditions. The agreement is in writing that speaks for

itself. See Ex. A.

       49.      Among these unfair and oppressive provisions, Defendants included

              A Pennsylvania choice-of-law provision, which was designed to evade the criminal
               usury laws of Plaintiffs’ home state;

              A Pennsylvania venue provision requiring Plaintiffs to litigate hundreds of miles
               away from their home state;

              An attorneys’ fees provision awarding Defendants and Defendants only 10% of the
               funded amount in the event of a breach;

              A warrant of attorney permitting Defendants to confess judgment against Plaintiffs;

              A jury trial waiver;

              A limitation of damages provision;



                                                19
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 20 of 83




              A personal guarantee;

              A power of attorney;

              A UCC lien on all of their assets;

              A requirement to purchase business interruption insurance;

              A provision prohibiting Plaintiffs from taking out other loans or financing with any
               other party; and

              A class action waiver.

       ANSWER: The averments in this paragraph refer to Plaintiffs’ account purchase

transaction, which was memorialized in writing and speaks for itself. See Ex. A. To the

extent the averments in this paragraph conflict with express terms of the agreement, those

averments are denied. Defendant specifically denies Plaintiffs’ misrepresentation of the

terms as unfair, oppressive or designed to evade usury law. By way of further response,

Plaintiffs knowingly and willingly entered into the account purchase transaction with

Defendant and expressly agreed to its terms and conditions.

       50.      None of the above provisions was negotiated. Rather, the provisions were take-it-

or-leave-it provisions unilaterally dictated by Defendants.

       ANSWER:         The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments in this paragraph refer

to Plaintiffs’ account purchase transaction, which was memorialized in writing and speaks

for itself. See Ex. A. Defendant specifically denies Plaintiffs’ mischaracterization of the

Parties’ communications and the terms or their agreement. By way of further response,

Plaintiffs knowingly and willingly entered into the account purchase transaction and

expressly agreed to its terms and conditions.




                                                 20
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 21 of 83




       51.    On or about January 4, 2017, Fleetwood capitulated to the unconscionable demands

of Defendants and signed the contract of adhesion now at issue (the “Agreement”).

       ANSWER: Admitted in part; denied in part. The averments of this paragraph are

self-serving arguments and conclusions of law to which no response is required. It is

admitted only that on January 4, 2017, Plaintiffs knowingly and willingly entered into the

account purchase transaction with Defendant and expressly agreed to the terms and

conditions of the Factoring Agreement. The agreement is in writing that speaks for itself.

See Ex. A. All remaining averments in this paragraph are denied. Defendant specifically

denies Plaintiffs’ mischaracterization of the Parties’ communications and their agreement,

and further specifically denies that acted unconscionably.

       52.    The Agreement purported to be a sale of Fleetwood’s future receivables. It was

not.

       ANSWER:       The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments in this paragraph refer

to Plaintiffs’ account purchase transaction, which was memorialized in writing and speaks

for itself. See Ex. A. To the extent the averments in this paragraph conflict with express

terms of the agreement, those averments are denied.

       53.    The Transaction provided as follows:

   Purchase      Purchase           ACH               Other Fees    “Specified      Undisclosed
   Amount          Price          Payments                         Percentage”         APR
   $370,000      $547,600      $5,000.25 x 110         $995.00        25%            114.07%

       ANSWER: The averments in this paragraph refer to Plaintiffs’ account purchase

transaction, which was memorialized in writing and speaks for itself. See Ex. A. To the

extent the averments in this paragraph conflict with express terms of the agreement, those

averments are denied.


                                                 21
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 22 of 83




       54.     Terms of the Agreement included, but were not limited to:

       a.     In exchange for providing a total of $370,000.00, Fleetwood became obligated to
       repay $547,600.00 by way of 110 payments of $5,000.25, with payment in full estimated
       to be made by June 12, 2017;

       b.      Full recourse protection for Defendant CBSG in event of default or bankruptcy.
       Fleetwood was required to execute a security agreement; Plaintiffs Mr. Fleetwood and Mrs.
       Fleetwood were required to execute personal guarantees as well as confessions of judgment
       as a condition of the transaction, thereby permitting Defendant CBSG to immediately seize
       Fleetwood’s business assets as well as the personal assets of Plaintiffs Mr. Fleetwood and
       Mrs. Fleetwood and to obtain a Judgment by Confession without even notifying them;

       c.     Plaintiff Fleetwood was required to turn over all its user names, passwords and bank
       account information. Any attempt by Fleetwood to change either the user name or
       password without advising Defendant CBSG was defined as an event of default;

       d.      Failure by Fleetwood to make the daily fixed payment was defined as an event of
       default, even if Plaintiff Fleetwood Services had no receivables that day;

       e.     A purported 25% was identified as the specified percentage of receivables at issue,
       which had nothing to do with the terms of repayment other than to appear as though that
       was the percentage of interest being charged for the loan; and,

       f.      Substantial fees could be assessed by Defendant CBSG for, including but not
       limited to, insufficient funds ($75.00 each up to four times before default declared),
       rejected ACH attempts ($100.00), change of bank accounts ($50.00), default fee ($5,000),
       and collection expenses in event of default.

       ANSWER:        The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments in this paragraph also

refer to Plaintiffs’ account purchase transaction, which was memorialized in writing and

speaks for itself. See Ex. A. To the extent the averments in this paragraph conflict with

express terms of the agreement, those averments are denied.

       55.     The purported fair market value of Fleetwood’s future receivables was unilaterally

dictated by Defendant CBSG, and was based upon the credit worthiness of Fleetwood. In contrast,

a true factoring agreement determines the fair market value of the receivable, based on the credit

worthiness of the customer who is expected to pay the receivable.




                                               22
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 23 of 83




       ANSWER:        The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments in this paragraph also

refer to Plaintiffs’ account purchase transaction, which was memorialized in writing and

speaks for itself. See Ex. A. To the extent the averments in this paragraph conflict with

express terms of the agreement, those averments are denied.

       56.     Here, Defendant CBSG’s fixed daily debits have nothing to do with any calculation

of Fleetwood’s receivables. Rather, any and all receivables from any customer in any amount

based on any sale is subject to transfer to Defendant CBSG for payment of the daily fixed debit.

       ANSWER:        The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments in this paragraph also

refer to Plaintiffs’ account purchase transaction, which was memorialized in writing and

speaks for itself. See Ex. A. To the extent the averments in this paragraph conflict with

express terms of the agreement, those averments are denied.

       57.     Pursuant to the terms of the Agreement, as opposed to a true factoring arrangement,

Plaintiffs Mr. Fleetwood and Mrs. Fleetwood bear the entire risk of a customer not paying, rather

than CBSG.

       ANSWER:        The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments in this paragraph also

refer to Plaintiffs’ account purchase transaction, which was memorialized in writing and

speaks for itself. See Ex. A. To the extent the averments in this paragraph conflict with

express terms of the agreement, those averments are denied.




                                               23
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 24 of 83




       58.    In reality, the true purpose of the Agreement was to protect the financial interests

of CBSG, while increasing Fleetwood’s dependence on future loans, because the debt

consolidation program offered by CBSG was designed to fail.

       ANSWER:       The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments in this paragraph also

refer to Plaintiffs’ account purchase transaction, which was memorialized in writing and

speaks for itself. See Ex. A. To the extent the averments in this paragraph conflict with

express terms of the agreement, those averments are denied.

       59.    In furtherance of their fraudulent and deceptive scheme, Defendants fraudulently

and/or negligently induced Fleetwood to enter into the purported debt consolidation program by

making knowingly false and misleading representations such as that “the purpose of the [CBSG]

consolidation funding program is for [Fleetwood] to move away from cash advance companies.”

       ANSWER:       The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments in this paragraph also

refer to the Parties’ written communications, which speak for themselves. To the extent the

averments in this paragraph conflict with such writings, those averments are denied.

Defendant specifically denies making false or misleading representations to Plaintiffs. By

way of further response, Plaintiffs knowingly and willingly entered into the account purchase

transaction with Defendant and expressly agreed to its terms and conditions.

       60.    CBSG repeatedly represented that the consolidation funding would alleviate daily

cash flow concerns by reducing Fleetwood’s daily ACH debits from $6,667.00 per business day

to $5,000.25, a savings represented to be of approximately $1,666.75 each business day.




                                               24
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 25 of 83




       ANSWER: Admitted in part; denied in part. It is admitted only that Plaintiffs

executed an account purchase transaction with Defendant in January 2017, which reduced

the amount of money that Plaintiffs were paying each day and therefore saved Plaintiffs

money.    This paragraph refers to the terms and conditions of the account purchase

transaction, a document that speaks for itself. See Ex. A. Defendant denies any inaccurate

characterization of the document. All remaining averments are denied.

       61.    In an effort to intentionally mislead and/or negligently make Fleetwood believe that

its cash flow would improve, CBSG represented that it would be wiring in a set amount of cash

infusion over an initial nine (9) weeks of the loan, so that those funds could be used to make

Fleetwood’s payments to other lenders. However, by the time CBSG took the 33rd ACH from

Fleetwood’s bank account, all of the upfront cash infusion that was used to induce Fleetwood into

the debt consolidation program was used up. As a result, Fleetwood was left paying thousands of

dollars more to CBSG than it had been paying prior to the debt consolidation program offered.

       ANSWER:        The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.               Defendant

specifically denies Plaintiffs’ mischaracterization of the Parties’ communications and

agreement. Defendant did not make intentionally misleading or negligent representations to

Plaintiffs. By way of further response, Plaintiffs knowingly and willingly entered into the

account purchase transaction with Defendant and expressly agreed to its terms and

conditions.

       62.    The Broker and CBSG conspired to make these knowingly false, misleading and/or

negligent representations in an intentional attempt to lead Fleetwood to believe that this




                                               25
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 26 of 83




consolidation program would improve its cash flow, when in actuality, it was purposefully and/or

negligently designed to worsen Fleetwood’s cash flow, and thereby increasing its dependence on

further loans exclusively from Defendant CBSG. In fact, another hidden term of the Agreement

conveniently limited Fleetwood to seeking any further business loans exclusively from Defendant

CBSG.

        ANSWER:       The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.                 Defendant

specifically denies Plaintiffs’ mischaracterization of the Parties’ communications and

ultimate agreement. Defendant did not make knowingly false, misleading or negligent

representations to Plaintiffs. By way of further response, Plaintiffs knowingly and willingly

entered into the account purchase transaction with Defendant and expressly agreed to its

terms and conditions.      After reasonable investigation, Defendant is without sufficient

knowledge or information to form a belief as to the truth or falsity of the factual allegations

in this paragraph concerning representations by unidentified brokers and on that basis deny

the allegations.

        63.    The cash flow benefit touted by CBSG not only quickly evaporated over the life of

the loan, but resulted in a longer loan term and the payment of additional interest. As expected

and/or negligently designed, the daily payments under the debt consolidation program forced

Fleetwood to either come up with its own additional capital or borrow even more money from

CBSG. Coincidentally, it was about that time that Fleetwood became financially strained from the

existing relationship with CBSG, that it was offered an opportunity by CBSG to refinance its

remaining balance, at a reduced daily rate, but for an extended additional period of time.




                                                26
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 27 of 83




       ANSWER:           The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.                 Defendant

specifically denies Plaintiffs’ mischaracterization of the Parties’ communications and

agreement. By way of further response, Plaintiffs knowingly and willingly entered into the

account purchase transaction with Defendant and expressly agreed to its terms and

conditions.

       64.      During the course of the Agreement, there were days when there were insufficient

funds to cover the daily ACH debit taken by CBSG. On a number of occasions, threats were made

by a representative at CBSG that unless payments in full were made, a default would be declared.

Further, Plaintiffs Mr. and Mrs. Fleetwood were warned that if default was declared they would

lose the business, their house, and all their personal assets. These threats caused tremendous

emotional and mental distress to Plaintiffs Mr. Fleetwood and Mrs. Fleetwood since everything

they owned was at risk of seizure and/or foreclosure.

       ANSWER:           The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied.

       65.      Moreover, in direct conflict with the reconciliation provision of the contract, CBSG

charged Fleetwood over $11,000 in admitted “Finance Charges” in exchange for lowing the daily

payment amount:

              03/16/17                $5,000.25 $ 312,588.25                  Payment

              03/17/17                $3,250.00 $ 309,338.25                  Payment

              03/17/17               $(7,001.00) $ 316,339.25                Finance Fee




                                                 27
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 28 of 83




              04/28/17                $5,000.25 $ 209,712.25                   Payment

              05/01/17                $3,000.00 $ 206,712.25                   Payment

              05/01/17               $(4,000.00) $ 210,712.25                Finance Fee

       ANSWER: Admitted in part; denied in part. The averments of this paragraph are

self-serving arguments and conclusions of law to which no response is required. This

paragraph also refers to the Parties’ account purchase transaction, which is memorialized

in writing and speaks for itself. See Ex. A. It is admitted only that Plaintiffs were assessed

appropriate amounts as expressly set forth in the Parties’ agreement and consented to by

Plaintiffs.

       66.      That is absolutely not how a factoring agreement works, but it is exactly how a loan

works. Even more troubling, CBSG charged Fleetwood this “Finance Fee” even though there is

absolutely no right to charge a “Finance Fee” anywhere in the agreement.

       ANSWER: Admitted in part; denied in part. The averments of this paragraph are

self-serving arguments and conclusions of law to which no response is required. This

paragraph also refers to the Parties’ account purchase transaction, which is memorialized

in writing and speaks for itself. See Ex. A. It is admitted only that Plaintiffs were assessed

appropriate amounts as expressly set forth in the Parties’ agreement and agreed to by

Plaintiffs.

       67.      After being trapped in CBSG’s tentacles without the ability to put an end to the debt

consolidation scheme, Fleetwood finally qualified for a Small Business Loan with a traditional

lender. On July 5, 2017, Fleetwood was able to pay-off Defendant CBSG in full. Nevertheless,

Fleetwood continues to receive calls from brokers and lenders seeking to tempt Fleetwood with

additional merchant cash advances.




                                                 28
            Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 29 of 83




       ANSWER: Admitted in part; denied in part. The averments of this paragraph are

self-serving arguments and conclusions of law to which no response is required. It is

admitted that Plaintiffs paid Defendant in full. After reasonable investigation, Defendant is

without sufficient knowledge or information to form a belief as to the truth or falsity of the

remaining factual allegations in this paragraph and on that basis deny the allegations.

       I.       The Agreement is not an account purchase transaction, but rather, it is a
                disguised loan.

             a. There was no “sale” of receivables.

       68.      Pursuant to the Agreement, CBSG advanced $370,000 (the “Purchase Price”) to

Fleetwood in exchange for the repayment of $547,600 (the “Purchase Amount”) by way of 110

daily ACH withdrawals (each, the “Daily Specified Amount”) from a designated Fleetwood

account (the “Account”).

       ANSWER: Admitted in part; denied in part. The agreement between the Parties is

a document that speaks for itself and Defendant denies any inaccurate characterization of

the document. See Ex. A. Defendant admits only that under the original terms of the

Purchase Price under the Parties’ agreement was $370,000, the Daily Specified Amount was

$5,000.25 and the Receipts Purchased Amount was $547,600. Plaintiffs’ misrepresentation

of these terms is specifically denied.

       69.      While the Agreement used terms such as “factoring agreement,” “sale,” and

“purchase,” the Transaction had none of the hallmarks of a true sale and all of the hallmarks of the

loan that charged a usurious interest rate of more than 114%.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further



                                                29
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 30 of 83




response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

       70.     The quintessential element of any sale is the absolute transfer of the benefits and

burdens of the ownership of the subject asset from the seller to the buyer. That did not occur here

for several reasons.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further

response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

       71.     First, notwithstanding the fact that the Transaction was denominated a “sale” of

Fleetwood’s future receipts, CBSG acquired only a temporary interest in Fleetwood’s receivables.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further

response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

       72.     Second, CBSG’s temporary interest did not divest Fleetwood of the most important

benefit of ownership — the right to use the proceeds of the Receipts. Pursuant to the Agreement,

Fleetwood was only obligated to deposit a specific amount of its receivable collections into the

Account so that CBSG could withdraw the Daily Specified Amount.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the




                                                30
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 31 of 83




paragraph are construed as factual in nature, the averments are denied. By way of further

response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

       73.     Accordingly, by the express terms of the Agreement, Fleetwood retained the right

to use the proceeds of the very assets CBSG was allegedly purchasing. In fact, Fleetwood was

required to use such proceeds to operate its business, because the Agreement prohibited Fleetwood

from obtaining any other additional financing.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further

response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

       74.     Third, Fleetwood’s repayment obligations were not limited to delivery of the

purchased Receipts or even some percentage thereof. CBSG purportedly purchased Fleetwood’s

future Receipts, but the Agreement reflects that CBSG plainly did not want to wait to be repaid

until such receipts were generated and collected. Pursuant to the Agreement, although CBSG

purchased Fleetwood’s future Receipts, Fleetwood was required to pay the Purchased Amount by

remitting an amount of all its receipts.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further

response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.




                                                 31
          Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 32 of 83




        75.     In other words, rather than getting paid from what it allegedly purchased, CBSG

required Fleetwood to repay the Purchased Amount through independent funds — an obligation

that is inconsistent with a true sale.

        ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further

response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

        76.     Finally, by operation of the Agreement’s default rights and remedies, repayment of

the Purchased Amount was put beyond any risk of non-payment and Fleetwood remained

absolutely liable for repayment of the Purchased Amount.

        ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further

response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

        77.     Under the Agreement, if an Event of Default occurred, Plaintiffs immediately

became liable for the full outstanding Purchased Amount, together with additional fees and costs

due under the Agreement, and CBSG had the right and power, among other things, to confess

judgment against the Plaintiffs for this amount.

        ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further




                                                   32
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 33 of 83




response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

       78.      An Event of Default is defined under the Agreement so that a default would occur

under any and every conceivable circumstance wherein Fleetwood failed to generate or collect

future Receipts to repay CBSG including, if Fleetwood: (i) failed to timely make the Daily

Payments; (ii) became insolvent or filed for bankruptcy, (iii) transferred or otherwise sold its assets

or (iv) moved, terminated, interrupted or suspended its business in any way.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further

response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

       79.      Accordingly, even if Fleetwood’s business were destroyed or suspended by a

hurricane, flood, fire or other Act of God, it would in default of the Agreement and, pursuant to

the remedies provided by the agreement, Plaintiffs would be liable for the full outstanding balance

of Receipts Purchased Amount, plus all fees and costs due under the Agreement.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further

response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

             b. The “Daily Specified Amount” is a disguised, fixed, loan payment

       80.      According to the Agreement, the “Daily Specified Amount” was allegedly based

on a good-faith estimate of Fleetwood’s daily future receipts, however, that could not have been


                                                  33
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 34 of 83




possible because Fleetwood’s business did not generate daily receipts, it invoiced its customers on

terms. In reality, the Daily Specified Amount is a knowingly false term unilaterally dictated by

CBSG in an attempt to avoid usury laws. In fact, the payment is based on the value of the loan,

not Fleetwood’s daily receivables.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. To the extent the averments of the

paragraph are construed as factual in nature, the averments are denied. By way of further

response, the agreement between the Parties is a document that speaks for itself and

Defendant denies any inaccurate characterization of the document. See Ex. A.

       81.      Fleetwood was required to pay the “Daily Specified Amount” until CBSG received

the “Purchased Amount” in full.

       ANSWER: Denied. The averments of this paragraph refer to the Parties’ account

purchase transaction, which is memorialized in writing and speaks for itself. See Ex. A.

Defendant denies any inaccurate characterization of the document.

             c. The Purchased Amount is the disguised repayment of principal and interest

       82.      The purported Purchase Amount of the Future Receipts is also complete fiction. In

the Agreement, Defendant CBSG represents that the “Purchased Amount” is tied to the value of

the purchased receivables. In reality, however, the alleged fair market value was unilaterally

dictated by CBSG based on the creditworthiness of the merchant. In contrast, true factoring

agreements determine the fair market value of the receivable based on the credit worthiness of the

customer expected to pay the receivable.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments of this paragraph also

refer to the Parties’ account purchase transaction, which is memorialized in writing and


                                                34
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 35 of 83




speaks for itself. See Ex. A. Defendant denies any inaccurate characterization of the

document.

       83.      Furthermore, the Agreement is not tied to specific and existing contracts for goods

already delivered by the merchant to a customer. In other words, the right to repayment is not tied

to the value or money owed to CBSG based on goods or services already provided to a customer

who has not yet paid, but instead is based on any and all future receivables based on the sale of

goods or services by Fleetwood until the “factoring agreement” was paid in full. By definition,

these terms do not constitute a factoring agreement, but rather a loan.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments of this paragraph also

refer to the Parties’ account purchase transaction, which is memorialized in writing and

speaks for itself. See Ex. A. Defendant denies any inaccurate characterization of the

document.

             d. Agreements provided for full recourse in the event of a default or bankruptcy.

       84.      Unlike a true factoring agreement, the terms of the Agreement provided for absolute

payment for the Plaintiffs.

       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments of this paragraph also

refer to the Parties’ account purchase transaction, which is memorialized in writing and

speaks for itself. See Ex. A. Defendant denies any inaccurate characterization of the

document.

       85.      If the Fleetwoods were ever to miss a payment, they would be in default and CBSG

would be entitled to confess judgment against the Plaintiffs.




                                                35
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 36 of 83




       ANSWER: Denied. The averments of this paragraph are self-serving arguments and

conclusions of law to which no response is required. The averments of this paragraph also

refer to the Parties’ account purchase transaction, which is memorialized in writing and

speaks for itself. See Ex. A. Defendant denies any inaccurate characterization of the

document.

       86.     The Agreements allowed for up to four nonsufficient fund fees of $75 before default

would occur.

       ANSWER: The agreement between the Parties is a document that speaks for itself

and Defendant denies any inaccurate characterization of the document. See Ex. A.

       87.     In order to obtain the loans, Fleetwood was required to grant to CBSG “a security

interest in (a) all accounts, chattel paper, documents, equipment, general intangibles, instruments,

and inventory ... now or hereafter owned or acquired by SELLER/MERCHANT and (b) all

proceeds, as that term is defined in Article 9 of the UCC . . ..”

       ANSWER: The averments of this paragraph refer to the Parties’ account purchase

transaction, which is memorialized in writing and speaks for itself. See Ex. A. Defendant

denies any inaccurate characterization of the document.

       88.     The security agreement further provided that, upon default, Defendant CBSG “may

pursue any remedy available at law (including those available under the provisions of the UCC),

or in equity to collect, enforce, or satisfy any obligations then owing, whether by acceleration of

otherwise.”

       ANSWER: The averments of this paragraph refer to the Parties’ account purchase

transaction, which is memorialized in writing and speaks for itself. See Ex. A. Defendant

denies any inaccurate characterization of the document.




                                                 36
           Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 37 of 83




         89.      Mr. and Mrs. Fleetwood were also required to personally guarantee performance of

the representations, warranties and covenants under the Agreements.

         ANSWER: The averments of this paragraph refer to the Parties’ account purchase

transaction, which is memorialized in writing and speaks for itself. See Ex. A. Defendant

denies any inaccurate characterization of the document.

         90.      Further, should Plaintiffs ever enter bankruptcy, the Agreements provided

“Protections 2 [confession of judgment] and 3 [enforcement of security interest in collateral] are

immediately invoked.”

         ANSWER: The averments of this paragraph refer to the Parties’ account purchase

transaction, which is memorialized in writing and speaks for itself. See Ex. A. Defendant

denies any inaccurate characterization of the document.

               e. CBSG’s conduct demonstrates the Agreement was intended to be a loan.

         91.      CBSG’s conduct demonstrates that the CBSG Agreements, including the

Agreement with Fleetwood, are intended to be loans.

         ANSWER:        Denied.    The averments of this paragraph are argumentative and

constitute conclusions of law to which no response is required under the Federal Rules of

Civil Procedure. To the extent the averments of the paragraph are construed as factual in

nature, the averments are denied.

         92.      On December 20, 2018, Bloomberg News published an article exposing the

unlawful collection tactics employed by CBSG when a merchant fails to pay:7




7
    https://www.bloomberg.com/graphics/20 I 8-confessions-of-judgment-visit-from-gino/


                                                 37
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 38 of 83




       ANSWER: Denied. The averments set forth in this paragraph do not allege facts

about or relating to the specific transactions that are the subject of Plaintiffs’ claims.

Defendant specifically denies the mischaracterization of its business by Plaintiffs and

Bloomberg News. By way of further response, the account purchase transaction between the

Parties is a writing that speaks for itself. See Ex. A.

       93.    As Bloomberg News revealed, CBSG routinely employs mob-like intimidation

tactics when a merchant cannot pay:

       Gioe’s travels around the U.S. show how the regulatory vacuum is enabling
       intimidation tactics that seem like relics of a lawless past.

       Ten of Gioe’s unannounced visits to borrowers, from Chicago to small-town
       Alabama, were described in court papers and interviews with Bloomberg News.
       He made “threats of violence and physical harm” to employees of a California rehab
       center, according to one court complaint. A tire-shop owner near Boston said in
       another court filing he “felt that physical harm would come to me and my family”
       when Gioe walked into his shop in 2016 demanding immediate payment.

       A third borrower, recounting Gioe’s visit to his Maryland trucking company last
       year, described him in an affidavit as resembling “an aging but still formidable



                                               38
           Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 39 of 83




          character ripped from the World Wrestling Federation” who had been sent not to
          negotiate but to “intimidate me into making a lump-sum payment.”8

          ANSWER: Denied. The averments set forth in this paragraph do not allege facts

about or relating to the specific transactions that are the subject of Plaintiffs’ claims.

Defendant specifically denies the mischaracterization of its business by Plaintiffs and

Bloomberg News. By way of further response, the account purchase transaction between the

Parties is a writing that speaks for itself. See Ex. A.

          94.    In the Bloomberg article, both “Gino” and the principal owner of CBSG, Joseph

LaForte, admitted to Bloomberg News that its merchants are “borrowers” and that CBSG is a

“lender.” See id. (“Gioe said the former owner had borrowed $1 million from Par with no intention

of paying it back...”), (“Joseph LaForte says his brother is an outside broker for Par who sometimes

helps him collect debts but isn’t an employee. He says Par had a right to pursue Sharma for

reneging on millions of dollars of debt.”), (“Joseph LaForte says that even though Gioe was

helping borrowers, a few did complain about getting a visit.”).

          ANSWER: Denied. The averments set forth in this paragraph do not allege facts

about or relating to the specific transactions that are the subject of Plaintiffs’ claims.

Defendant specifically denies the mischaracterization of its business by Plaintiffs and

Bloomberg News. By way of further response, the account purchase transaction between the

Parties is a writing that speaks for itself. See Ex. A.

          95.    The Bloomberg article further goes on to detail numerous examples where CBSG

is treating its agreements as absolutely repayable loans and not true sales. As described by

Bloomberg News, “Gioe’s visits followed a pattern. He would show up unannounced, demand to



8
    Id.


                                                39
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 40 of 83




speak to the owner and say he wasn’t leaving until he got paid, according to the people who

described the visits in court records and interviews. All of the people say Gioe seemed to be trying

to intimidate them. Four say they called the police, though no charges were filed.” Id.

       ANSWER: Denied. The averments set forth in this paragraph do not allege facts

about or relating to the specific transactions that are the subject of Plaintiffs’ claims.

Defendant specifically denies the mischaracterization of its business by Plaintiffs and

Bloomberg News. By way of further response, the account purchase transaction between the

Parties is a writing that speaks for itself. See Ex. A.

       96.     In fact, CBSG treats its merchant transactions as so absolutely repayable, that not

even a bankruptcy court cart stop their collection tactics. See id. (“Gioe could be persistent. When

he showed up at a beauty-supply warehouse in Chicago last year, its new owner, George Souri,

told him a bankruptcy judge had ordered creditors to back off. ‘We don’t deal with courts, we

have our own ways to collect,’ Gioe responded, according to an affidavit Souri filed in the

bankruptcy case. When Souri forbade him from speaking to the warehouse’s former proprietor,

Gioe remarked, ‘We’ll go to her house and deal with her there,’ the affidavit states.”).

       ANSWER: Denied. The averments set forth in this paragraph do not allege facts

about or relating to the specific transactions that are the subject of Plaintiffs’ claims.

Defendant specifically denies the mischaracterization of its business by Plaintiffs and

Bloomberg News. By way of further response, the account purchase transaction between the

Parties is a writing that speaks for itself. See Ex. A.

       97.     If the CBSG Agreements reflected true account purchase transactions, “Gino”

would be paying visits to the companies who owed the receivables allegedly purchased and CBSG

would not be employing Mafioso-style intimidation tactics against the seller.




                                                40
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 41 of 83




       ANSWER: Denied. The averments set forth in this paragraph do not allege facts

about or relating to the specific transactions that are the subject of Plaintiffs’ claims.

Defendant specifically denies the mischaracterization of its business by Plaintiffs and

Bloomberg News. By way of further response, the account purchase transaction between the

Parties is a writing that speaks for itself. See Ex. A.

                                    CLASS ALLEGATIONS

       98.     Plaintiffs and the putative Class Members repeat and re-allege the allegations of

each of the foregoing paragraphs as if fully alleged herein.

       ANSWER: Defendant hereby incorporates by reference its responses to Paragraphs

1 through 97 as if fully set forth herein.

       99.     Plaintiffs bring this action pursuant to Fed. R. Civ. Pr. 23(b)(2) and 23(b)(3).

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. By way of further response, it is specifically denied that

this matter is appropriate for class treatment.

       100.    Plaintiff Fleetwood brings this action individually and on behalf of a class of

similarly situated persons defined as follows:

       Merchant Class: All citizens of Texas who, on or after January 22, 2015, paid
       money to a member of the Lending Enterprise pursuant to a CBSG Agreement with
       an effective interest rate exceeding twenty-eight percent.

       Merchant Class: All citizens of Texas who, on or after January 22, 2015, paid
       money to a member of the Lending Enterprise pursuant to a CBSG Agreement with
       an effective interest rate exceeding fifty-six percent.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. By way of further response, it is specifically denied that

this matter is appropriate for class treatment.




                                                 41
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 42 of 83




       101.    Plaintiffs Mr. and Mrs. Fleetwood bring this action individually and on behalf of a

class of similarly situated persons defined as follows:

       Principal Class: All citizens of Texas who, on or after January 22, 2015, paid
       money to a member of the Lending Enterprise pursuant to a CBSG Agreement with
       an effective interest rate exceeding twenty-eight percent.

       Principal Class: All citizens of Texas who, on or after January 22, 2015, paid
       money to a member of the Lending Enterprise pursuant to a CBSG Agreement with
       an effective interest rate exceeding fifty-six percent.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. By way of further response, it is specifically denied that

this matter is appropriate for class treatment.

       102.    The following people are excluded from the Classes: (1) any Judge or Magistrate

presiding over this action and members of their families; (2) Defendants, Defendants’ subsidiaries,

parents, successors, predecessors, and any entity in which the Defendants or their parents have a

controlling interest and its current or former employees, officers, and directors; (3) persons who

properly execute and file a timely request for exclusion from the Classes; (4) persons whose claims

in this matter have been finally adjudicated on the merits or otherwise released or waiver; (5)

Plaintiffs’ and Defendants’ counsel; and (6) the legal representatives, successors, and assigns of

any such excluded persons.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. By way of further response, it is specifically denied that

this matter is appropriate for class treatment.

       103.    Numerosity: The exact number of members of the Classes is unknown and is not

available to Plaintiffs at this time, but individual joinder is impracticable. Based on publically

available documents, each of the Classes likely numbers are in the hundreds or more.




                                                42
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 43 of 83




       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. By way of further response, it is specifically denied that

this matter is appropriate for class treatment.

       104.    Commonality and Predominance. There are many questions of law and fact

common to the claims of Plaintiffs and the other Class members, and those questions predominate

over any questions that may affect individual members of the Classes. Common questions for the

Classes include, without limitation, the following;

       a)      Whether the CBSG Agreements are loans or account purchase transactions under

               Tex. Fin. Code § 306.001(1);

       b)      Whether or to what extent Tex. Fin. Code 306.103(b) is applicable to the CBSG

               Agreements;

       b)      Whether the CBSG Agreements are usurious under Tex. Fin. Code §305.001(a);

       c)      Whether the Plaintiffs may recover moneys paid to the Lending Enterprise pursuant

               to the CBSG Agreements;

       d)      Whether the CBSG Agreements violate Tex. Bus. & Comm. Code 17.44(a);

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. By way of further response, it is specifically denied that

this matter is appropriate for class treatment.

       105.    Typically: Plaintiffs’ claims are typical of the claims of the other members of the

Classes. Plaintiffs and members of the Classes sustained damages as a result of Defendants’

uniform wrongful conduct during transactions with Plaintiffs and the Classes.




                                                43
          Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 44 of 83




        ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. By way of further response, it is specifically denied that

this matter is appropriate for class treatment.

        106.    Adequate Representation: Plaintiffs have and will continue to fairly and

adequately represents the interests of the Classes, and have retained counsel competent and

experienced in complex litigation and class actions. Plaintiffs have no interests antagonistic to

those of the Classes, and Defendants have no defenses unique to Plaintiffs. Plaintiffs and their

counsel are committed to vigorously prosecuting this action on behalf of the members of the

Classes, and they have the resources to do so. Neither Plaintiffs nor their counsel have any interest

adverse to those of the other members of the Classes.

        ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. By way of further response, it is specifically denied that

this matter is appropriate for class treatment.

        107.    Superiority: This case is appropriate for certification because class proceedings

are superior to all other available methods for the fair and efficient adjudication of this controversy.

The injuries suffered by the individual members of the Classes are likely prosecution of the

litigation necessitated by Defendants’ actions. Absent a class action, it would be difficult, if not

impossible, for the individual members of the Classes to obtain effective relief from Defendants.

Even if members of the Classes themselves could sustain such individual litigation, it would not

be preferable to a class action because individual litigation would increase the delay and expense

to all parties and the Court and require duplicative consideration of the legal and factual issues

presented herein. By contrast, a class action presents far fewer management difficulties and

provides benefits of single adjudication, economy of scale, and comprehensive supervision by a




                                                  44
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 45 of 83




single Court. Economies of time, effort, and expense will be fostered, and uniformity of decisions

will be ensured.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. By way of further response, it is specifically denied that

this matter is appropriate for class treatment.

                                  FIRST CAUSE OF ACTION
                                     Texas Usury Statute
                                           (CBSG)

       108.    Plaintiffs individually and on behalf of the Class Members, repeat and incorporate

the allegations forth above.

       ANSWER: Defendant hereby incorporates by reference its responses to Paragraphs

1 through 107 as if fully set forth herein.

       109.    Tex. Fin. Code §305.001(a-1) and §305.003 each provide that a creditor who

contracts for, charges, or receives interest greater than the legal maximum is liable to the obligor

for an amount that is equal to three times the difference between the maximum allowable legal

interest and the total amount of interest charged.

       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.        Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. The agreement between the Parties

is a writing that speaks for itself, and specifically states that the Parties agreed the

transaction was “not intended to be, nor shall it be construed as a loan . . .” and “IN NO

EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS

INTEREST . . . .” See Ex. A at ¶ 1.10. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions.


                                                 45
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 46 of 83




       110.   The maximum interest rate allowed under Tex. Fin. Code §303.009(c) is 28%.

       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.      Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. The agreement between the Parties

is a writing that speaks for itself, and specifically states that the Parties agreed the

transaction was “not intended to be, nor shall it be construed as a loan . . .” and “IN NO

EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS

INTEREST . . . .” See Ex. A at ¶ 1.10. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions.

       111.   The CBSG Agreements with Fleetwood, and the Putative Class Members, each

charged interest that was twice the maximum 28% permitted by Texas law.

       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.      Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. The agreement between the Parties

is a writing that speaks for itself, and specifically states that the Parties agreed the

transaction was “not intended to be, nor shall it be construed as a loan . . .” and “IN NO

EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS

INTEREST . . . .” See Ex. A at ¶ 1.10. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions. Defendant further denies that this action is appropriate for class

treatment.




                                              46
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 47 of 83




       112.   Fleetwood and the Putative Class Members did in fact pay interest to CBSG in

excess of 28%.

       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.      Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. The agreement between the Parties

is a writing that speaks for itself, and specifically states that the Parties agreed the

transaction was “not intended to be, nor shall it be construed as a loan . . .” and “IN NO

EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS

INTEREST . . . .” See Ex. A at ¶ 1.10. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions. Defendant further denies that this action is appropriate for class

treatment.

       113.   With respect to Fleetwood, the most that the Agreement between CBSG and

Fleetwood could have been charged in interest under Texas law is $23,379.93.

       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.      Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. The agreement between the Parties

is a writing that speaks for itself, and specifically states that the Parties agreed the

transaction was “not intended to be, nor shall it be construed as a loan . . .” and “IN NO

EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS

INTEREST . . . .” See Ex. A at ¶ 1.10. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions.




                                              47
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 48 of 83




        114.   The interest rate of the Agreement between Fleetwood and CBSG was at least

110%.

        ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.       Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. By way of further response, Plaintiffs

knowingly and willingly entered into the account purchase transaction with Defendant and

expressly agreed to its terms and conditions. The agreement between the Parties is a writing

that speaks for itself, and specifically states that the Parties agreed the transaction was “not

intended to be, nor shall it be construed as a loan . . .” and “IN NO EVENT SHALL THE

AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS INTEREST . . . .” See

Ex. A at ¶ 1.10.

        115.   The Agreement charged $177,600 in interest, which is a difference of $154,220.07.

        ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.       Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. The agreement between the Parties

is a writing that speaks for itself, and specifically states that the Parties agreed the

transaction was “not intended to be, nor shall it be construed as a loan . . .” and “IN NO

EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS

INTEREST . . . .” See Ex. A at ¶ 1.10. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions.

        116.   Accordingly, Fleetwood is entitled to statutory damages in the amount of

$462,660.21 under Tex. Fin. Code §305.001(a).




                                              48
          Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 49 of 83




        ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.             Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. By way of further response, Plaintiffs

knowingly and willingly entered into the account purchase transaction with Defendant and

expressly agreed to its terms and conditions.

        117.    In addition, Tex. Fin. Code § 305.004(a) provides that: “In addition to the amount

determined under Section 305.003, a creditor who charges and receives legal interest that is

greater than twice the amount authorized by this subtitle is liable to the obligor for:

        (1)     the principal amount on which the interest is charged and received; and

        (2)     the interest and all other amounts charged and received.

        ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.             Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. The agreement between the Parties

is a writing that speaks for itself, and specifically states that the Parties agreed the

transaction was “not intended to be, nor shall it be construed as a loan . . .” and “IN NO

EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS

INTEREST . . . .” See Ex. A at ¶ 1.10. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions.

        118.    The CBCG agreements with Fleetwood and the Putative Class Members charged

interest in excess of fifty-six percent.

        ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.             Defendant specifically denies that its agreement with




                                                   49
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 50 of 83




Plaintiffs was a loan or otherwise subject to usury law. The agreement between the Parties

is a writing that speaks for itself, and specifically states that the Parties agreed the

transaction was “not intended to be, nor shall it be construed as a loan . . .” and “IN NO

EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS

INTEREST . . . .” See Ex. A at ¶ 1.10. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions. Defendant further denies that this action is appropriate for class

treatment.

       119.    Accordingly, Fleetwood and the Putative Class Members are entitled to a return of

all principal and interest charged by CBSG.

       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.        Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. The agreement between the Parties

is a writing that speaks for itself, and specifically states that the Parties agreed the

transaction was “not intended to be, nor shall it be construed as a loan . . .” and “IN NO

EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS

INTEREST . . . .” See Ex. A at ¶ 1.10. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions. Defendant further denies that this action is appropriate for class

treatment.

       120.    With respect to Fleetwood alone, in addition to the $462,660.21 required under Tex.

Fin. Code §305.001(a), Fleetwood is also entitled to $558,700 in total principal, fees and interest

charged by Defendants.




                                                50
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 51 of 83




       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.      Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. The agreement between the Parties

is a writing that speaks for itself, and specifically states that the Parties agreed the

transaction was “not intended to be, nor shall it be construed as a loan . . .” and “IN NO

EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS

INTEREST . . . .” See Ex. A at ¶ 1.10. By way of further response, Plaintiffs knowingly and

willingly entered into the account purchase transaction with Defendant and expressly agreed

to its terms and conditions.

       121.   By reason of the foregoing violations, Plaintiffs are entitled to recover against

CBSG an amount to be determined at trial but, in any event, not less than $1,021,360 and the

putative Class Members are similarly entitled to recover three times the amount of improperly

charged and collect interest plus all principal, fees and interest charged by CBSG under their

respective CBSG Agreements.

       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.      Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law. By way of further response, Plaintiffs

knowingly and willingly entered into the account purchase transaction with Defendant and

expressly agreed to its terms and conditions. The agreement between the Parties is a writing

that speaks for itself, and specifically states that the Parties agreed the transaction was “not

intended to be, nor shall it be construed as a loan . . .” and “IN NO EVENT SHALL THE

AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS INTEREST . . . .” See

Ex. A at ¶ 1.10. Defendant further denies that this action is appropriate for class treatment.




                                              51
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 52 of 83




       WHEREFORE, Defendant Complete Business Solutions, Inc. d/b/a Par Funding

respectfully requests that this Court dismiss Plaintiffs’ Complaint with prejudice and judgment be

entered in favor of Defendant, including an award of reasonable attorneys’ fees and costs and such

other relief as the Court deems proper.

                                SECOND CAUSE OF ACTION
                                     Attorney’s Fees
                                         (CBSG)

       122.    Plaintiffs, individually and on behalf of the Class Members, repeat and incorporate

the allegations forth above.

       ANSWER: Defendant hereby incorporates by reference its responses to Paragraphs

1 through 121 as if fully set forth herein.

       123.    Plaintiffs have incurred, and will in the future continue to incur reasonable attorney

fees as a result of Defendants violations of Tex. Fin. Code §§ 305.001 and 305.003.

       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required under the Federal Rules of Civil Procedure. Defendant

specifically denies that its agreement with Plaintiffs was a loan or otherwise subject to usury

law.

       124.    Pursuant to Tex. Fin. Code. §305.005, “[a] creditor who is liable under Section

305.001 or 305.003 is also liable to the obligor for reasonable attorney’s fees set by the court.”

       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required.        Defendant specifically denies that its agreement with

Plaintiffs was a loan or otherwise subject to usury law.

       125.    By reason of the foregoing, Plaintiffs and the Putative Class Members are entitled

to recover from CBSG reasonable attorneys’ fees incurred and to be incurred in an amount to be

determined at trial.


                                                 52
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 53 of 83




       ANSWER: Denied. The averments of the paragraph constitute conclusions of law to

which no response is required under the Federal Rules of Civil Procedure. Defendant

specifically denies that its agreement with Plaintiffs was a loan or otherwise subject to usury

law. Defendant further denies that this action is appropriate for class treatment.

       WHEREFORE, Defendant Complete Business Solutions, Inc. d/b/a Par Funding

respectfully requests that this Court dismiss Plaintiffs’ Complaint with prejudice and judgment be

entered in favor of Defendant, including an award of reasonable attorneys’ fees and costs and such

other relief as the Court deems proper.

                                 THIRD CAUSE OF ACTION
                                          Fraud
                                         (CBSG)

       126.    Plaintiffs, individually and on behalf of the Class Members, repeat and incorporate

the allegations forth above.

       ANSWER: Defendant hereby incorporates by reference its responses to Paragraphs

1 through 125 as if fully set forth herein.

       127.    CBSG intentionally misrepresented the true nature of the transactions to the

Plaintiffs and Putative Class Members in order to avoid application of Texas usury laws.

       ANSWER:        Denied.    The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies making false representations to Plaintiffs. By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful and

not subject to usury law. Accordingly, there is no basis for Plaintiffs’ fraud claim. Defendant

further denies that this action is appropriate for class treatment.




                                               53
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 54 of 83




       128.   CBSG knowingly misrepresented that the disguised loans were enforceable when

they were illegal under law by, inter alia, e-mailing Plaintiffs and Class Members copies of the

CBSG Agreements, requesting that Plaintiffs and the Class Members execute one or more of the

CBSG Agreements and requesting that Plaintiffs and Class Members authorize CBSG to make

daily withdrawals of the Daily Specific Amount from the bank accounts, all of which created the

false impression that the CBSG Agreements are legally enforceable and that Plaintiffs and Class

Members were and/or are obligated to repay when they were not.

       ANSWER:       Denied.    The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies making false representations to Plaintiffs. By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful and

not subject to usury law. Accordingly, there is no basis for Plaintiffs’ fraud claim.

       129.   CBSG obtained Plaintiffs and the Class Members’ written authorization to collect

on the CBSG Agreements via daily ACH withdrawals from the designated bank account and

CBSG collected upon these illegal contracts via ACH withdrawals from the designated bank

account, which created the false impression that the CBSG Agreements are legally enforceable

and that Plaintiffs and the Class Members were and/or are obligated to repay when they were not.

       ANSWER:       Denied.    The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies making false representations to Plaintiffs. By way of further




                                              54
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 55 of 83




response, the account purchase transaction between Plaintiffs and Defendant was lawful and

not subject to usury law. Accordingly, there is no basis for Plaintiffs’ fraud claim.

       130.    These false impressions were material, and Plaintiffs did not reasonably know that

the contracts were illegal. In fact, Plaintiffs only became aware of their illegality when informed

by counsel.

       ANSWER:        Denied.    The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies making false representations to Plaintiffs. By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful and

not subject to usury law. Accordingly, there is no basis for Plaintiffs’ fraud claim.

       131.    In addition, CBSG falsely represented the market value of the future receivables

that CBSG purported to purchase in each of the CBSG Agreements. This stated value was not

based on any true market value assessment, but rather was a knowingly false representation

unilaterally made by Defendants in order to disguise the true nature of the Transactions.

       ANSWER:        Denied.    The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies making false representations to Plaintiffs. By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful and

not subject to usury law. Accordingly, there is no basis for Plaintiffs’ fraud claim.

       132.    Further, CBSG falsely represented that it would only require repayment if Plaintiffs

and/or the Class Members paid the future receipts they were purportedly purchasing under the




                                                55
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 56 of 83




CBSG Agreements when, in fact, CBSG required repayment even before the allegedly purchased

receipts were generated and collected.

       ANSWER:        Denied.    The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies making false representations to Plaintiffs. By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful and

not subject to usury law. Accordingly, there is no basis for Plaintiffs’ fraud claim.

       133.   CBSG’s misrepresentations were intended to induce reliance because if Plaintiffs

and the Class Members were aware that (1) the Agreements were illegal and (2) the market value

of the receipts were incorrect, and/or (3) the repayment obligations were misrepresented, the

Plaintiffs and Class Members would not have executed the CBSG Agreements and entered into

the transactions with CBSG.

       ANSWER:        Denied.    The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies making false representations to Plaintiffs. By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful and

not subject to usury law. Accordingly, there is no basis for Plaintiffs’ fraud claim.

       134.   CBSG knew that the representations were false at the time they were made.

       ANSWER:        Denied.    The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.




                                              56
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 57 of 83




Defendant specifically denies making false representations to Plaintiffs. By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful and

not subject to usury law. Accordingly, there is no basis for Plaintiffs’ fraud claim.

       135.    CBSG made these representations with the intent to deceive Plaintiffs and the

Putative Class Members, and with the intent to avoid the criminal usury laws.

       ANSWER:        Denied.     The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies making false representations to Plaintiffs. By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful and

not subject to usury law. Accordingly, there is no basis for Plaintiffs’ fraud claim. Defendant

further denies that this action is appropriate for class treatment.

       136.    Plaintiffs and the Putative Class Members reasonably relied upon these knowingly

false representations to their detriment, as they executed the CBSG Agreements and were forced

to pay interest in excess of Texas’ criminal usury threshold.

       ANSWER:        Denied.     The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies the making knowingly false representations to Plaintiffs or that

Plaintiffs were damaged in any way. By way of further response, the account purchase

transaction between Plaintiffs and Defendant was lawful and not subject to usury law.

Accordingly, there is no basis for Plaintiffs’ fraud claim. Defendant further denies that this




                                                57
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 58 of 83




matter is appropriate for class treatment. Defendant further denies that this action is

appropriate for class treatment.

       137.    Plaintiffs and the Putative Class Members were directly and proximately damaged

by CBSG’s knowingly false representations by paying interest and principal on criminally usurious

loans for which they had no legal obligation to repay.

       ANSWER:         Denied.      The averments of this paragraph constitute self-serving

arguments and conclusions of law to which no response is required. To the extent the

averments of the paragraph are construed as factual in nature, the averments are denied.

Defendant specifically denies the making knowingly false representations to Plaintiffs or that

Plaintiffs were damaged in any way. By way of further response, the account purchase

transaction between Plaintiffs and Defendant was lawful and not subject to usury law.

Accordingly, there is no basis for Plaintiffs’ fraud claim. Defendant further denies that this

matter is appropriate for class treatment.

       WHEREFORE, Defendant Complete Business Solutions, Inc. d/b/a Par Funding

respectfully requests that this Court dismiss Plaintiffs’ Complaint with prejudice and judgment be

entered in favor of Defendant, including an award of reasonable attorneys’ fees and costs and such

other relief as the Court deems proper.

                                   FOURTH CAUSE OF ACTION
                                   Violation of 18 U.S.C. § 1962(c)
                                               (CBSG)

       138.    Plaintiffs, individually and on behalf of the Class Members, repeat and incorporate

the allegations set forth above.

       ANSWER: Defendant hereby incorporates by reference its responses to Paragraphs

1 through 137 as if fully set forth herein.




                                                 58
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 59 of 83




A.     Culpable Persons

       139.    CBSG is a limited liability company capable of holding a legal interest in property

and are thus “persons” within the meaning of 18 U.S.C. § 1962(c) as the term is defined by 18

U.S.C. § 1961(3).

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. By way of further response, the

account purchase transaction between Plaintiffs and Defendant was lawful. Accordingly,

there is no basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

B.     The Association-in-Fact Enterprise

       140.    The Investor Defendants, CBSG and various brokers (the “Brokers”) are separate

individuals or entities associated with each other by shared personal and/or one or more contracts

or agreements for the purpose of originating, underwriting, servicing and collecting usurious loans

to the Plaintiffs and countless other small businesses throughout the United States.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. By way of further response, the

account purchase transaction between Plaintiffs and Defendant was lawful. Accordingly,

there is no basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       141.    This association of the Investor Defendants, CBSG, and the Brokers constitute a

single association-in-fact enterprise (the “Lending Enterprise”) within the meaning of 18 U.S.C. §

1962(c), as the term is defined in 18 U.S.C. § 1961(4).




                                                59
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 60 of 83




       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ erroneous definition and improper characterization of a “Lending Enterprise.”

By way of further response, the account purchase transaction between Plaintiffs and

Defendant was lawful. Accordingly, there is no basis for Plaintiffs’ claims under 18 U.S.C.

§ 1962(c).

       142.    The Lending Enterprise has an existence separate and apart from the illegal activity

in which it engages by entering into legal financing agreements and attempting to collect lawful

debts using legal collection practices.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ improper characterization of a “Lending Enterprise.”             By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful.

Accordingly, there is no basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

C.     The distinct roles in the Enterprise.

       143.    Each of the Lending Enterprise Members has a distinct role in the Lending

Enterprise.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ improper characterization of a “Lending Enterprise.”             By way of further




                                                60
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 61 of 83




response, the account purchase transaction between Plaintiffs and Defendant was lawful.

Accordingly, there is no basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       144.    The Investor Defendants provide capital for investment by the Lending Enterprise

in lawful and unlawful loans, including the Agreements.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ improper characterization of a “Lending Enterprise.”            By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful.

Accordingly, there is no basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       145.    The Brokers soliciting borrowers, including the Plaintiffs, obtaining necessary

underwriting information for use by CBSG in underwriting the lawful and unlawful loans and

assisting the collection of the lawful and unlawful loans by obtaining the borrowers authorization

to effect daily ACH withdrawals from specified bank accounts.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. By way of further response, the

account purchase transaction between Plaintiffs and Defendant was lawful. Accordingly,

there is no basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       146.    CBSG underwrites, funds, services, and collects lawful and unlawful loans on

behalf of the Lending Enterprise including the Agreements and exercises managerial authority

over the Lending Enterprise.




                                               61
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 62 of 83




       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ improper characterization of a “Lending Enterprise.”                By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful.

Accordingly, there is no basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

D.     Engagement in Interstate Commerce

       147.    The Lending Enterprise is engaged in interstate commerce and uses

instrumentalities of interstate commerce in its daily business activities.

       ANSWER:        Admitted in part; denied in part. Denied.              The averments of this

paragraph constitute conclusions of law to which no response is required. It is admitted only

that Defendant engages in interstate commerce in connection with its lawful business

activities. All remaining averments in this paragraph are denied. Defendant specifically

denies Plaintiffs’ improper characterization of a “Lending Enterprise.” By way of further

response, the account purchase transaction between Plaintiffs and Defendant was lawful.

Accordingly, there is no basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       148.    Specifically, the members of the Lending Enterprise maintain offices in

Pennsylvania and use personnel in these offices to originate, underwrite, fund, service and collect

on loans made by the Lending Enterprise to borrowers in Texas and throughout the United States

via the extensive use of interstate emails, telephone calls, wire transfers and bank withdrawals

processed electronically through an automated clearing house.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are




                                                 62
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 63 of 83




construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ erroneous definition and improper characterization of a “Lending Enterprise” or

that it provided Plaintiffs with a loan. By way of further response, the account purchase

transaction between Plaintiffs and Defendant was lawful. Accordingly, there is no basis for

Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       149.    In the present case, all communications between the Lending Enterprise and

Plaintiffs were by interstate email, telephone calls, wire transfers or other interstate wire

communications. Specifically, the Lending Enterprise used interstate emails and telephone calls

to originate, underwrite, service and collect upon the Agreements, fund the advances under each

of the Agreements, and collect the Daily Specific Amount via electronic interstate withdrawals

processed through an automated clearing house.

       ANSWER: Admitted in part; denied in part. It is admitted only that Defendant’s

contact with Plaintiff included email, telephone calls and wire transfers. All remaining

averments in this paragraph are denied. Defendant specifically denies Plaintiffs improper

characterization of a “Lending Enterprise.”

E.     Conducting Affairs through a Pattern of Racketeering.

       150.    CBSG conducted the affairs of the Lending Enterprise or participated in the affairs

of the Lending Enterprise, directly or indirectly, though a pattern of racketeering activity (wire

fraud) in violation of 18 U.S.C. 1962(c).

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ erroneous definition and improper characterization of a “Lending Enterprise”




                                                63
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 64 of 83




and racketeering allegations. By way of further response, the account purchase transaction

between Plaintiffs and Defendant was lawful. Accordingly, there is no basis for Plaintiffs’

claims under 18 U.S.C. § 1962(c).

       151.    Beginning no later than September 1, 2014 and continuing today, CBSG devised

and carried out a scheme to conduct the affairs of the Lending Enterprise to intentionally defraud

borrowers in Texas and throughout the United States, including the Plaintiffs and Class Members,

to enter into and make payments on criminally usurious loans for which they had no legal

obligation to pay and to intentionally defraud others into satisfying such loan obligations when a

borrower defaulted.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. By way of further response,

Plaintiffs knowingly and willingly entered into the account purchase transaction with

Defendant and expressly agreed to its terms and conditions.               The account purchase

transaction between Plaintiffs and Defendant was lawful and there is no basis for Plaintiffs’

claims under 18 U.S.C. § 1962(c). Defendant further denies that this matter is appropriate

for class treatment.

       152.    Since CBSG and the Brokers are each web-based companies that conduct virtually

all of their business through the internet, email communications, telephone calls, and wire

transfers, it was reasonably foreseeable that interstate emails, telephone calls, and wire transfers

would be used in furtherance of the scheme, and, in fact, intestate emails, telephone calls and wire

transfers are used in furtherance of the scheme.




                                                   64
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 65 of 83




       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. After reasonable investigation,

Defendant is without sufficient knowledge or information to form a belief as to the truth or

falsity of the factual allegations in this paragraph concerning unidentified brokers and on

that basis deny the allegations. By way of further response, the account purchase transaction

between Plaintiffs and Defendant was lawful. Accordingly, there is no basis for Plaintiffs’

claims under 18 U.S.C. § 1962(c).

       153.   Specifically, CBSG directed, approved or ratified, the Broker’s use of the internet,

interstate email, telephone calls, and other communications to intentionally defraud borrowers in

Texas and throughout the United States, including the Plaintiffs and Class Members, to enter into

and make payments on criminally usurious loans for which they had no legal obligation to pay.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. After reasonable investigation,

Defendant is without sufficient knowledge or information to form a belief as to the truth or

falsity of the factual allegations in this paragraph concerning unidentified brokers and on

that basis deny the allegations. By way of further response, the account purchase transaction

between Plaintiffs and Defendant was lawful. Accordingly, there is no basis for Plaintiffs’

claims under 18 U.S.C. § 1962(c).

       154.   As part of this scheme, by the use of interstate emails and telephone calls, the

Brokers target and solicit cash-strapped businesses upon which to pawn of usurious loans funded




                                               65
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 66 of 83




by CBSG. These interstate emails and telephone calls intentionally create the false impression

that the usurious loans are legally enforceable by:

       (i)     misrepresenting the true nature of the loan transactions as receivable sales
       in order to avoid applicable criminal usury laws;

       (ii)     falsely representing that disguised loan contracts are enforceable when they
       are illegal under Texas or other applicable law;

       (iii) falsely claiming that the contracts are governed under the laws of
       Pennsylvania when CBSG and its affiliates know strong public policy
       considerations dictate that Texas or other state’s laws would govern construction
       of the contracts;

       (iv)    advising the illegal loans would be funded through interstate wire transfers;
       and

       (v)    directing all loan repayments to be made by electronic interstate bank
       withdrawals via an automated clearing house.

       ANSWER: Denied. The averments of this paragraph constitute conclusions

of law to which no response is required. To the extent the averments of the paragraph

are construed as factual in nature, the averments are denied. After reasonable

investigation, Defendant is without sufficient knowledge or information to form a

belief as to the truth or falsity of the factual allegations in this paragraph concerning

unidentified brokers and on that basis deny the allegations. By way of further

response, the account purchase transaction between Plaintiffs and Defendant was

lawful. Accordingly, there is no basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       155.    Once the loans are approved by CBSG, CBSG furthers the scheme by using

interstate wires to fund the unlawful loans and electronic interstate bank withdrawals to repay the

amounts advanced under the disguised loans, all of which further create the impression that the

usurious loans are legally enforceable contracts which CBSG knows to be false.




                                                66
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 67 of 83




       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. By way of further response, the

account purchase transaction between Plaintiffs and Defendant was lawful. Accordingly,

there is no basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       156.    If a borrower defaults, CBSG uses interstate e-mails and telephone calls to once

again fraudulently induce the borrowers to obtain new advances under loans funded by CBSG that

CBSG knows misrepresent the true nature of the transaction in an effort to evade applicable usury

laws and create the false impression that the contracts are legally enforceable when they are not

thereby inducing the borrowers to enter into and make payments on new usurious agreements to

pay off the obligations under the old ones.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ allegations of false representations. By way of further response, the account

purchase transaction between Plaintiffs and Defendant was lawful. Accordingly, there is no

basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       157.    Upon information and belief, borrowers in Texas and throughout the United States,

like the Plaintiffs and Class Members, reasonably rely upon these knowingly false representations

in order to enter into and make payments on criminally usurious loans.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies




                                               67
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 68 of 83




Plaintiffs’ allegations of false representations. By way of further response, the account

purchase transaction between Plaintiffs and Defendant was lawful. Accordingly, there is no

basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       158.   In the present case, through a series of interstate e-mails in January 2017, the Broker

solicited Plaintiffs, provided Plaintiffs with a copy of the loan application, processed the loan

application, and, upon approval by CBSG, provided Plaintiffs with a copy of the Agreement dated

January 4, 2017 which the Broker asked that Plaintiffs execute, together with a form authorizing

CBSG to electronically withdrawal the daily payments from Fleetwood’s Bank Account. The

Broker’s actions were intentionally designed to and, in fact did, create the impression that the

January 4, 2017 Agreement was a legally enforceable contract which Defendants knew to be false.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ allegations of false representations. After reasonable investigation, Defendant is

without sufficient knowledge or information to form a belief as to the truth or falsity of the

factual allegations in this paragraph concerning unidentified brokers and on that basis deny

the allegations. By way of further response, the account purchase transaction between

Plaintiffs and Defendant was lawful. Accordingly, there is no basis for Plaintiffs’ claims

under 18 U.S.C. § 1962(c).

       159.   CBSG furthered the scheme against Plaintiffs by funding the January 2017 loan

through an interstate wire transfer and thereafter withdrawing the Daily Specific Amount due

under the Agreement by electronic interstate withdrawals processed through an automated clearing




                                                68
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 69 of 83




house, all of which was intentionally designed by CBSG to and, in fact did, create the impression

that the Agreement was legally enforceable contract which CBSG knew to be false.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ allegations of false representations. By way of further response, the account

purchase transaction between Plaintiffs and Defendant was lawful. Accordingly, there is no

basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       160.    CBSG’s scheme continued long after January 2017. When Plaintiffs and/or the

Putative Class Members had difficulty making the daily payments under the CBSG Agreements,

CBSG or the Brokers, used similar emails and wire communications to intentionally create the

false impression that each successive disguised loan was a legally enforceable contract in order to

induce the Plaintiffs to enter into and make payments on the criminally usurious loans.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies

Plaintiffs’ allegations of false representations. After reasonable investigation, Defendant is

without sufficient knowledge or information to form a belief as to the truth or falsity of the

factual allegations in this paragraph concerning unidentified brokers and on that basis deny

the allegations. By way of further response, the account purchase transaction between

Plaintiffs and Defendant was lawful. Accordingly, there is no basis for Plaintiffs’ claims

under 18 U.S.C. § 1962(c). Defendant further denies that this action is appropriate for class

treatment.




                                                69
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 70 of 83




       161.    Plaintiffs and the Putative Class Members reasonably relied upon these knowingly

false representations to their detriment, as they executed each of the Agreements and were forced

to pay interest in excess of Texas’s criminal usury threshold.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response. To the extent the averments of the paragraph are construed as factual

in nature, the averments are denied. Defendant specifically denies Plaintiffs’ allegations of

false representations. Defendant also denies the payment of interest by Plaintiffs or putative

class members. By way of further response, the account purchase transaction between

Plaintiffs and Defendant was lawful and there is no basis for Plaintiffs’ claims under 18

U.S.C. § 1962(c).     Defendant further denies that this matter is appropriate for class

treatment.

       162.    CBSG’s conduct constitutes “fraud by wire” within the meaning of 18 U.S.C. §

1343 which is a “racketeering activity” as defined by 18 U.S.C. 1961(1). Its repeated and

continuous use of such conduct to participate in the affairs of the Lending Enterprise constitutions

a pattern of racketeering activity in violation of 18 U.S.C. 1962(c).

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. By way of further response, the

account purchase transaction between Plaintiffs and Defendant was lawful and there is no

basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

F.     Conducting Affairs Through the Collection of an Unlawful Debt




                                                 70
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 71 of 83




       163.    The CBSG Agreements between Plaintiffs, the Putative Class Members, and CBSG

constitute unlawful debt within the meaning of 18 U.S.C. 1962(c) because (1) they violate

applicable criminal usury statutes, and (2) the rates are more than twice the legal rate.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. By way of further response, the

account purchase transaction between Plaintiffs and Defendant was lawful and there is no

basis for Plaintiffs’ claims under usury law or 18 U.S.C. § 1962(c). Defendant further denies

that this action is appropriate for class treatment.

       164.    CBSG conducted the affairs of the Lending Enterprise or participated in the affairs

of the Lending Enterprise, directly or indirectly, though the collection of this unlawful debt in

violation of 18 U.S.C. 1962(c).

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. By way of further response, the

account purchase transaction between Plaintiffs and Defendant was lawful and there is no

basis for Plaintiffs’ claims under 18 U.S.C. § 1962(c).

       165.    Specifically, CBSG directed, approved or ratified, the obtainment by the Broker or

others of Plaintiffs’ authorization to electronically withdrawal payments on an unlawful debt from

designated bank accounts.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. After reasonable investigation,




                                                 71
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 72 of 83




Defendant is without sufficient knowledge or information to form a belief as to the truth or

falsity of the factual allegations in this paragraph concerning unidentified brokers and on

that basis deny the allegations. By way of further response, the account purchase transaction

between Plaintiffs and Defendant was lawful. Accordingly, there is no basis for Plaintiffs’

claims under 18 U.S.C. § 1962(c).

       166.     Upon receipt of such authorization, CBSG did, in fact, make the daily withdrawals

required by the Agreements.

       ANSWER: Admitted in part; denied in part. It is admitted only that Defendant made

withdrawals as permitted under the Parties’ agreement. All remaining averments in this

paragraph and improper inferences arising therefrom are denied.

G.     Injury

       167.     As a direct and proximate cause of Defendants’ violation of 18 U.S.C. § 1962(c),

Plaintiffs and the Putative Class Members have suffered, and continue to suffer, substantial injury

to their business and/or property as Plaintiffs and the Putative Class Members were forced to pay

usurious amounts of interest and have lost, and will continue to lose, customers, profits, goodwill

and business value.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. By way of further response, the

Parties’ account purchase transaction does not constitute a loan and therefore 18 U.S.C. §

1962(c) does not apply. Defendant further denies that Plaintiffs were injured in any way.

Defendant further denies that this action is appropriate for class treatment.




                                                72
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 73 of 83




       WHEREFORE, Defendant Complete Business Solutions, Inc. d/b/a Par Funding

respectfully requests that this Court dismiss Plaintiffs’ Complaint with prejudice and judgment be

entered in favor of Defendant, including an award of reasonable attorneys’ fees and costs and such

other relief as the Court deems proper.

                                  FIFTH CAUSE OF ACTION
                               Conspiracy under 18 U.S.C. § 1962(A)
                                         (All Defendants)

       168.    Plaintiffs, individually and on behalf of the Class Members, repeat and incorporate

the allegations forth above.

       ANSWER: Defendant hereby incorporates by reference its responses to Paragraphs

1 through 167 as if fully set forth herein.

       169.    Defendants have unlawfully, knowingly, and willfully, combined, conspired,

confederated, and agreed together to violate 18 U.S.C. 1962(c) as described above, in violation of

18 U.S.C. § 1962(d).

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies the

existence of a conspiracy. By way of further response, agents or employees of a corporation

cannot conspire with the corporation.

       170.    By and through each of the Defendants’ business relationships with one another,

their close coordinate with one another in the affairs of the Lending Enterprise, and frequent emails

communications among the Defendants concerning the underwriting, funding, servicing and

collection of unlawful loans, including the Agreement and other CBSG Agreements, each

Defendant knew the nature of the Lending Enterprise and each Defendant knew that the Lending

Enterprise extended beyond each Defendant’s limited role. Moreover, though the same


                                                 73
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 74 of 83




connections and coordination, each Defendants combined to accomplish an unlawful purpose

and/or to accomplish a lawful purpose by unlawful means. Defendants acted maliciously, without

legal justification, and with the intent of injuring Plaintiffs. As such, Defendants have engaged in

a civil conspiracy. In the course of their civil conspiracy, Defendants committed one or more

unlawful, overt acts. Such unlawful, overt acts include Defendants’ conduct described above.

Such actions by Defendants subject such Defendants to joint and several liability.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies the

existence of a conspiracy or that Plaintiffs were injured in any way. By way of further

response, agents or employees of a corporation cannot conspire with the corporation.

       171.    Each Defendant agreed to facilitate, conduct, and participate in the conduct,

management, or operation of the Lending Enterprise’s affairs in order to collect upon unlawful

debts, including the CBSG Agreements, in violation of 18 U.S.C. § 1962(c). In particular, each

Defendant was a knowing, willing, and active participant in the Lending Enterprise and its affairs,

and each of the Defendants shared a common purpose, namely, the orchestration, planning,

preparation, and execution of the scheme to solicit, underwrite, fund and collect upon unlawful

debts, including the Agreements.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies the

existence of a conspiracy. By way of further response, agents or employees of a corporation

cannot conspire with the corporation.




                                                74
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 75 of 83




       172.    The participation and agreement of each of Defendant was necessary to allow the

commission of this scheme.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. To the extent the averments of the paragraph are

construed as factual in nature, the averments are denied. Defendant specifically denies the

existence of a conspiracy. By way of further response, agents or employees of a corporation

cannot conspire with the corporation.

       173.    Plaintiffs and the Putative Class Members have been and will continue to be injured

in their business and property by reason of the Defendants violations of 18 U.S.C. § 1962(d), in an

amount to be determined at trial. The injuries to the Plaintiffs directly, proximately, and reasonably

foreseeably resulting from or cause these violations of 18 U.S.C. § 1962(d) include, but are not

limited to, tens of thousands of dollars in improperly collected loan payments; attorneys’ fees and

costs, including attorneys’ fees and costs associated with exposing and prosecuting the RICO

Defendants’ criminal activities.

       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. Defendant specifically denies the existence of a conspiracy

or that Plaintiffs were damages in any way. By way of further response, it is specifically

denied that this matter is appropriate for class treatment.

       174.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs and the Putative Class Members are

entitled to treble damages, plus costs and attorneys’ fees from the Defendants. The Court should

also enter such equitable relief as it deems just and proper to preclude the Defendants from

continuing to solicit, fund and collect upon unlawful debt, including the Agreements.




                                                 75
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 76 of 83




       ANSWER: Denied. The averments of this paragraph constitute conclusions of law

to which no response is required. This Court denied Plaintiffs’ right to seek injunctive and

declaratory relief in its October 23, 2019 Opinion and Order (ECF Nos. 65-66). By way of

further response, it is specifically denied that this matter is appropriate for class treatment.

       WHEREFORE, Defendant Complete Business Solutions, Inc. d/b/a Par Funding

respectfully requests that this Court dismiss Plaintiffs’ Complaint with prejudice and judgment be

entered in favor of Defendant, including an award of reasonable attorneys’ fees and costs and such

other relief as the Court deems proper.

                DEFENDANT’S AFFIRMATIVE AND OTHER DEFENSES

       Defendant asserts the following separate and distinct affirmative and other defenses to

Plaintiffs’ Second Amended Complaint and each cause of action alleged therein, without prejudice

to its right to argue that Plaintiff bears the burden of proof as to some or all of them.

                               FIRST AFFIRMATIVE DEFENSE

       Pennsylvania law applies to this matter, without regard to its conflict of law principles, and

under that law Plaintiffs’ Second Amended Complaint fail to state a cause of action upon which

relief may be granted. However, to the extent Texas law applies to this matter as held by the Court,

Plaintiffs’ Second Amended Complaint still fails to state a cause of action upon which relief may

be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by Section 306.103 of the Texas Finance Code and Section

9.109(e) of the Texas Business and Commerce Code.

                               THIRD AFFIRMATIVE DEFENSE

       This Court denied Plaintiffs’ right to seek injunctive and declaratory relief in its October




                                                  76
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 77 of 83




23, 2019 Opinion and Order (ECF Nos. 65-66), and therefore such claims are barred.

                            FOURTH AFFIRMATIVE DEFENSE

       At all relevant times, Defendant acted in accordance and compliance with applicable state

and federal law.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the voluntary payment doctrine. Plaintiffs voluntarily paid

Defendant with full knowledge of the facts and therefore the money paid cannot be recovered.

                             SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred because they cannot establish any damages.

                           SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are subject to and/or barred by the terms of an applicable contract.

                            EIGHTH AFFIRMATIVE DEFENSE

       Defendant has satisfied any and all legal obligations to Plaintiffs.

                             NINTH AFFIRMATIVE DEFENSE

       Plaintiffs knowingly and voluntarily assumed all risks associated with the Factoring

Agreement and therefore are responsible for their own alleged damages.

                             TENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ tort claims are barred in whole or material part by the economic loss rule.

                          ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims, in whole or in part, are barred by the doctrines of ratification,

acquiescence, accord and satisfaction, settlement, consent, payment and release.

                           TWELFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims, in whole or in part, are barred by the equitable doctrines of laches,




                                                77
          Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 78 of 83




waiver, judicial, collateral and equitable estoppel, and/or unclean hands.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred in whole or in part by the statute of frauds, parol evidence rule,

and the doctrine of merger.

                          FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by any applicable limitations period.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ fraud-based claims must be denied because Plaintiffs have failed to plead fraud

with sufficient particularity under Federal Rule of Civil Procedure 9(b).

                           SIXTEENTH AFFIRMATIVE DEFENSE

       Defendant is entitled to judgment on Plaintiffs’ fraud-based claims because (a) Defendant

did not make any false representations; (b) Defendant did not act with an intent to defraud; (c)

Plaintiffs did not justifiably rely upon any representations made by Defendant; (d) Plaintiffs’

reliance upon any representations by Defendant did not cause any damages allegedly sustained by

Plaintiffs; (e) Plaintiffs did not sustain any legally cognizable injuries; and (f) the alleged injuries

on which Plaintiffs’ fraud-based claims rest could not have been proximately caused by any

representations made by Defendant to Plaintiffs.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       Defendant is entitled to judgment on Plaintiffs’ RICO claims because (a) Plaintiffs have

not been injured in their business or property; (b) Defendant has not engaged in wire fraud; (c)

Defendant did not engage in a pattern of racketeering activity or the collection of an unlawful debt;

(d) Defendant’s alleged predicate acts did not proximately cause any of Plaintiffs’ alleged injuries;

(e) Plaintiffs were not injured by reason of a violation of 18 U.S.C. § 1962; and (f) there is no




                                                  78
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 79 of 83




distinct “enterprise” within the meaning of RICO.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

       Defendant is entitled to judgment on Plaintiffs’ conspiracy claims because (a) Plaintiffs

cannot establish the occurrence of any underlying torts against them and (b) Plaintiffs have not

identified any cognizable conspiracy.

                         NINETEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred because their alleged damages are the result of their own

negligent conduct and negligent misrepresentations.

                          TWENTIETH AFFIRMATIVE DEFENSE

       Plaintiffs failed to join necessary and indispensable parties.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       The causes of action asserted in Plaintiffs’ Second Amended Complaint are barred to the

extent the Plaintiffs have waived and/or released Defendant from any claims raised against it.

                      TWENTY-SECOND AFFIRMATIVE DEFENSE

       Plaintiffs have not incurred any injury or damage attributable to or caused by any act,

conduct, or omission of Defendant. Defendant’s conduct was not a proximate cause of any of the

damages that Plaintiffs allege have incurred or suffered.

                       TWENTY-THIRD AFFIRMATIVE DEFENSE

       Plaintiffs’ claims should be barred in whole or in part to the extent that they previously

pursued, or participated in a lawsuit alleging, the same or similar claims against Defendant and

were compensated for those claims.

                      TWENTY-FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred to the extent that if Plaintiff suffered any loss or damage, which




                                                 79
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 80 of 83




Defendant denies, any such loss or damage was caused by their own conduct and not by any

unlawful conduct on Defendant’s part.

                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claimed damages were caused by the legal fault of third parties over whom

Defendant exercised no supervision or control, nor whom Defendant employed, such that said third

party fault cannot be imputed to Defendant.

                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs failed to mitigate alleged damages.

                     TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs have waived a trial by jury.

                      TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs cannot pursue class action claims because they may only bring individual claims

pursuant to an enforceable class action waiver agreement.

                       TWENTY-NINTH AFFIRMATIVE DEFENSE

       Plaintiffs fail to define or identify an ascertainable class of persons that could form a

certificate class action pursuant to Federal Rule of Civil Procedure 23.

                          THIRTIETH AFFIRMATIVE DEFENSE

       Plaintiffs have failed to state any facts entitling this matter to proceed as a class action

under the Federal Rules of Civil Procedure. This case is not appropriate for class action treatment

pursuant to Federal Rule of Civil Procedure 23.

                        THIRTY-FIRST AFFIRMATIVE DEFENSE

       Plaintiffs are not similarly situated to any proposed class members.

                       THIRTY-SECOND AFFIRMATIVE DEFENSE




                                                  80
         Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 81 of 83




       Plaintiffs’ proposed class action claims should be dismissed because the named Plaintiffs

are not adequate representatives of the proposed class.

                        THIRTY-THIRD AFFIRMATIVE DEFENSE

       The proposed class action fails to meet the numerosity requirement of Federal Rule of Civil

Procedure 23(a)(1).

                       THIRTY-FOURTH AFFIRMATIVE DEFENSE

       The proposed class action fails to meet the commonality requirement of Federal Rule of

Civil Procedure 23(a)(2).

                         THIRTY-FIFTH AFFIRMATIVE DEFENSE

       The proposed class action fails to meet the typicality requirement of Federal Rule of Civil

Procedure 23(a)(3).

                        THIRTY-SIXTH AFFIRMATIVE DEFENSE

       The named Plaintiffs will not adequately and fairly protect the interests of the proposed

class, as required by Federal Rule of Civil Procedure 23(a)(4).

                      THIRTY-SEVENTH AFFIRMATIVE DEFENSE

       The proposed class lacks common questions of law or fact, as required by Federal Rule of

Civil Procedure 23(b)(3).

                       THIRTY-EIGHTH AFFIRMATIVE DEFENSE

       Allowing this action to proceed as a class or class action would violate Defendant’s rights

under the Seventh Amendment to the United States Constitution and under the Due Process Clause

of the Fifth Amendment to the United States Constitution because liability may not be determined

by a single jury on a class-wide basis.

                        THIRTY-NINTH AFFIRMATIVE DEFENSE




                                                81
            Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 82 of 83




       To the extent that any absent purported member of any uncertified class has not paid money

due to Defendant, Defendant reserves the right to assert setoff, recoupment, and a counterclaims.

                           FORTIETH AFFIRMATIVE DEFENSE

       Defendant specifically reserves all separate or affirmative defenses that it may have against

the putative class. It is not necessary at this time for Defendant to delineate such defenses because

no class has been certified and the putative class members are not parties to the litigation.

                         FORTY-FIRST AFFIRMATIVE DEFENSE

       Defendant currently has insufficient information upon which to form a belief as to whether

it may have additional, as yet unstated, defenses beyond those listed above. Defendant therefore

reserves the right to assert additional defenses as may be appropriate.

                               DEFENDANT’S JURY DEMAND

       Defendant demands a trial by jury on all issues so triable.

                           DEFENDANT’S PRAYER FOR RELIEF

       WHEREFORE, Defendant Complete Business Solutions, Inc. d/b/a Par Funding prays as

follows:

       I.       Plaintiffs takes nothing by the Second Amended Complaint, and the Second

Amended Complaint be dismissed with prejudice;

       II.      That judgment be entered in favor of Defendant and against Plaintiffs on all causes

of action;

       III.     That Defendant be awarded reasonable attorneys’ fees subject to proof;

       IV.      That Defendant be awarded the costs of suit herein incurred; and

       V.       That Defendant be awarded such other and further relief as the Court may deem

appropriate.




                                                 82
Case 2:18-cv-00268-JS Document 71 Filed 11/12/19 Page 83 of 83




       Respectfully submitted on this 12th day of November, 2019:

                                       FOX ROTHSCHILD LLP
                                       By: /s/ Brett A. Berman
                                       Brett A. Berman
                                       2000 Market Street, 20th Floor
                                       Philadelphia, PA 19103-3222
                                       Telephone: (215) 299-2842
                                       Fax: (215) 299-2150
                                       bberman@foxrothschild.com

                                       Jonathan D. Christman
                                       10 Sentry Parkway
                                       Suite 200, P.O. Box 3001
                                       Blue Bell, PA 19422
                                       Telephone: (610) 397-6500
                                       Fax: (610) 397-0450
                                       jchristman@foxrothschild.com

                                       Attorneys for Defendant Complete Business
                                       Solutions Group, Inc. d/b/a Par Funding




                                  83
